UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31469 CHINA DAQING M&H PETROLEUM, INC. (Name of small business issuer in its charter) Nevada 20-2388650 (State of organization) (I.R.S. Employer Identification No.) Jianqiao Road third Floor, Song Yuan City, Economic and Technology Development District Jilin Province, China, Zip code: 138000 (Address of principal executive offices) (406) 282-3188 (Registrant's telephone number) SECURITIES REGISTERED UNDER SECTION 12(B) OF THE EXCHANGE ACT: None SECURITIES REGISTERED UNDER SECTION 12(G) OF THE EXCHANGE ACT: Common Stock, $0.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s)), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and smaller reporting companies in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x The aggregate market value of the registrant’s voting common stock held by non-affiliates as of December 31, 2010 based upon the closing price reported for such date was $16,015,570. As of January 5, 2011, the registrant had 31,857,000 shares of its common stock outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS PAGE PART I ITEM 1. Business ITEM 1A. Risk Factors ITEM 2. Properties ITEM 3. Legal Proceedings ITEM 4. (Removed and Reserved) PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities ITEM 6. Selected Financial Data ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation ITEM 8. Financial Statements and Supplementary Data ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure ITEM 9A(T). Controls and Procedures PART III ITEM 10. Directors, Executive Officers and Corporate Governance ITEM 11. Executive Compensation ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters ITEM 13. Certain Relationships and Related Transactions ITEM 14. Principal Accounting Fees and Services PART IV ITEM 15. Exhibits, Financial Statement Schedules SIGNATURES 2 PART I ITEM 1. BUSINESS Our History We were incorporated in Nevada on April 15, 2005 as “Fleurs De Vie” (“we”, the “Company” or “FDVI”).On June 9, 2005, we filed a Certificate of Correction with the State of Nevada to have our registered name corrected to “Fleurs De Vie, Inc.” We provided upscale custom floral design services and finished natural floral products to the general public before September 2007. On or about June 29, 2007, certain majority shareholders of FDVI, including Harold A. Yount, Jr. and Brenda P. Yount, our Chief Executive Officer and Vice President, respectively, Loev Corporate Filings, Inc. and David M. Loev (the “Sellers”), entered into a stock purchase agreement with Huaqin Zhou, Xiaojin Wang and Huakang Zhou (the “Acquirers”) and certain other third parties, pursuant to which the Sellers sold an aggregate of 1,440,000 restricted shares of our common stock which they held, representing approximately 77.5% of its outstanding common stock to the Acquirers.The purchase price paid to the Sellers for the shares was $564,103 of which $50,000 had previously been received from the Acquirers in connection with the parties’ entry into a Letter of Intent.Additionally, finders and consulting fees paid out of the purchase price received by the Sellers totaled approximately $170,000. In connection with the share purchase transaction, on or about July 12, 2007, our Board of Directors increased the number of our members of the Board of Directors to two (2) and appointed David H. Smith as a Director of the Company. On November 11, 2007, David H. Smith resigned from his position as a member of the Board of Directors. On November 27, 2007, Dr. Huakang Zhou resigned from his positions as President, Secretary and Treasurer of the Company, and as a member of its Board of Directors. On the same date, the Board of Directors elected Mr. Changming Zhang and Mr. Yongjun Wang to serve as a member of its Board of Directors.Mr. Zhang served as President, Chief Executive Officer. Mr. Wang served as Chief Financial Officer, Secretary, and Treasurer. 3 OnAugust 11, 2009, we acquired 100% of the outstanding capital stock of American D&C Investment, Inc., a Delaware corporation (“ADCI”).ADCI is a holding company that owns 100% of the equity of DaQing YueYu Oilfield Underground Technology Service Co., Ltd (“DaQing Yueyu”), a corporation organized under the laws of People’s Republic of China. DaQing Yueyu is engaged in resale of oil drilling equipment and accessories and oilfield underground technology services(“Steel”) and through its 95% owned subsidiary Jilin Yifeng Energy Sources Co., Ltd. (“Jilin Yifeng”) is engaged in the business of extraction and sale of crude oil (“Extraction”) and subleasing of oil fields (the “Sublease”), in Jilin Province. All of Jilin Yifeng’s business is currently in China.In connection with the closing of the transaction on August 11, 2009, FDVI issued to the shareholders of ADCI 30,000,000 shares of FDVI Common Stock. Yongjun Wang resigned as our Chief Financial Officer and Chief Accounting Officer, and Changming Zhang resigned as our President and Chief Executive Officer, but remain as directors of the Company.Haimiao Sun was appointed a director of the Company.In addition, the following persons were appointed as officers of the Company: Yongjun Wang, as President, Linan Gong, as Chief Executive Officer and Secretary, and Dehai Yin as Chief Financial and Accounting Officer. On August 31, 2009, we filed with the Nevada Secretary of State a Certificate of Amendment to our Articles of Incorporation to change the name of the corporation to “China Daqing M&H Petroleum, Inc.” On September 10, 2009, our Board of Directors approved a change in the Registrant’s fiscal year.The new fiscal year ends on September 30. Our Subsidiaries and Affiliates American D&C Investment, Inc. American D&C Investment, Inc. was organized under the laws of the State of Delaware on October 29, 2007. In June 2008, American D&C Investment, Inc. acquired 100% of the registered capital of DaQing Yueyu Oilfield Underground Technology Service Co., Ltd in exchange for equity in American D&C Investment, Inc. Those shares represent the only asset of American D&C Investment. The only shareholder of American D&C Investment, Inc is Ms. Xiaojin Wang. DaQing Yueyu Oilfield Underground Technology Service Co., Ltd. DaQing YueYu Oilfield Underground Technology Service Co., Ltd (“DaQing Yueyu”), organized on November 2007, is a holding company that owns 95% of the registered capital of Jilin Yifeng Energy Sources Co., Ltd. (“Jilin Yifeng”), a corporation organized under the laws of People’s Republic of China. DaQing Yueyu is engaged in the business of developing, and extracting crude oil through its 95% owned subsidiary Jilin Yifeng in Jilin Province. 4 Jilin Yifeng Energy Sources Co., Ltd. Jilin Yifeng was organized in 2002 as a liability limited company under the laws of The People’s Republic of China. Its offices and manufacturing facilities are located nearly from Jilin Oilfield, which is the sixth biggest oilfield throughout Fuyu region in Jilin Province. This location provides the company ready access to potential customers in the industrial sector of northeast China. Our Business Since 2003, we have been engaged in the development of oil wells and extracting oil from the Miao 14 oilfield blocks (“Miao 14”). Miao 14 covers 19.8 square kilometers, of which 15.6 square kilometers are oil-bearing areas. The geological reserve for the area is 6.07 million tons of oil, of which include proven oil reserves of 5.35 million tons. The thickness of the crust increases from 300 meters to 360 meters, inclining from the west to the east. Oil is found from 1,500 meters to 1,700 meters below sea level. Miao 14 is located in Song Yuan City of Jilin Province, at the intersection of the Nenjiang River and the Songhua River. The Chang Bai Railway and highway south of the oilfield provides the Company with the convenient access to transportation for the delivery of crude oil.Our current oil extracting facilities operate at full capacity. Below is a description of our historical production levels. In February 2002, we signed an Exclusive Business Cooperation Agreement with PetroChina Jilin Oilfield Company, a subsidiary of PetroChina Group, a corporation organized and existing under the laws of the People’s Republic of China (“PetroChina”), and the biggest crude oil supplier in China. After reaching the agreement, we initiated our business in January of 2003. During the first year, we drilled 19 oil wells. As of the end of 2005, we had 52 working oil wells, and had produced a total of 29,000 tons of crude oil during the period from 2003 to 2005. From 2006 to 2007, we were not able to explore for new oil wells due to a lack of capital resources. As a result of our limited working capital during these two years, our output of oil was at a lower level compared to previous years. 5 InNovember 2007, DaQing Yueyu Oilfield Underground Technology Services Co., Ltd and DaQing Chunyiyuan Trade & Economy Co., Ltd. acquired 95% and 5% of the equity of Jilin Yifeng respectively. Our new shareholders provided an infusion of capital and enabled us to explore for new wells in 2008. As of September 30, 2009, we had85 producing oil wells and 6 injection wells. Of these oil wells, 33 wells were developed in the calendar year 2008. As ofSeptember 30, 2009, our number of producing oil wells remained unchanged compared to September 30, 2008. There were no newly developed oil wells from October 1, 2008 toSeptember 30, 2009. The primary reasonswerea lack of sufficient working capital,and the low price of crude oil which limited the demand for new oil well exploration. As of September 30, 2010, we had a total of 121 wells as compared to 91 as of September 30, 2009. For the year ended September 30, 2010, we developed 30 new oil wells and also converted 19 existing wells to injection wells, making our total oil wells to 96 (including 95 producing wells and 1 bailing well) and injection wells to 25. We sell all of the crude oil we extract to PetroChina Jilin Oilfield Company (“PetroChina Jilin Oilfield”). The selling price is the averageFOB price of the previous month as listed on the Singapore crude oil markets. We believe the newly explored and developed oil wells are more profitable and productive than the old wells. To continue our exploration of new wells and maintain a steady output of oil, we will require additional capital. Distribution Channels Exclusive Business Cooperation Agreement: Pursuant to a 20-year Exclusive Business Cooperation Agreement entered into by and among Jilin Yifeng and PetroChina in February 2002, we have the right to explore, develop and produce oil at Miao 14 and are responsible for the well logging, drill-stem testing and core sampling. 6 Production The Company commenced formal operation in 2003, after reaching an Exclusive Business Cooperation Agreement with Petro China Jilin Oilfield Company. From 2003 to 2005 we developed 52 wells, and produced 29,000 tons of crude oil during this period. During the period from 2006 to early 2008, the Company suffered a downturn in results as there was not sufficient funding available for the Company to explore new wells. In the oil exploring business, it is critically important to have new well resources, since new wells are generally more productive and profitable than the old ones. Below is the chart showing the Company’s output from 2006 to September 30, 2010 (unit: ton): For the year ended September 30, 2010, the company’s output of crude oil was 28,829 tons. 7 Customers The Company sells all its crude oil to PetroChina Jilin Oilfield on an exclusive basis. This agreement concludes in February 2022. Facilities, Oil Properties and Activities We currently own no real estate property. We lease our offices and land spaces from third parties under lease agreements which expire on December 5, 2011. Our office space totals approximately 5,704 square feet, and is located at Jianqiao Road, third floor, Song Yuan City, Economic and Technology Development District, Jilin Province. We rend it for an annual rent of ¥120,000 RMB (approximately $17,964) from December 6, 2009 until December 5, 2011. As of September 30, 2010, we had a total of 121 wells as compared to 91 as of September 30, 2009. For the year ended September 30, 2010, we developed 30 new oil wells and also converted 19 existing wells to injection wells, making our total oil wells to 96 (including 95 producing wells and 1 bailing well) and injection wells to 25. The conversion is a common technique in oil drilling and the purpose of it is to restore underground pressure by water injection thus increase oil drilling productivity on oil wells. In addition, there were 95 traditional sucker-rod pumping machines in operation. All of the Company’s crude oil production is exclusively sold to PetroChina Jilin Oilfield Company. Transportation expenses are limited and well-controlled. From October 1, 2009 toSeptember 30, 2010, the Company incurred transportation expenses of approximately $49,382. This represents only 0.31% of our total net sales for theyear endedSeptember 30, 2010. 8 Industry and Market Overview As shown in the graph below, the consumption of crude oil grew rapidly in the beginning of 21th century in China. During the 1990’s, compared to the annual growth rate of 1.67% in production, the annual growth rate in China’s crude oil consumption was 5.77%. Most recently, according to China National Bureau of Statistics, China’s crude oil consumption for the first ten months of 2010 was 393.38 million tons, up 13.77% from the same period last year. Crude Oil Production of China and the world from 2002 to September 2010 November 2010 International Petroleum Monthly Posted: December 24, 2010 (Thousand Barrels per Day) China World 2002 Average 2003 Average 2004 Average 2005 Average 2006 Average 2007 Average 2008 Average 2009 Average 2010 9-month Average (until September 30, 2010) 9 Currently, China is the second largest energy consumer in the world, after the United States. The demand for crude oil in China resulted from economic growth and industrial development, which is expected to continue at an increasing rate for the next ten years. The booming economic environment attracts international manufacturers to set up production facilities in China for lower labor costs and operational expenses. Meanwhile, the fast growth in the Chinese automobile market is another significant factor affecting crude oil demand. It is reported that China's automobile manufacturing output amounted to 13,082,700 for the first 9 months of 2010, up 36.1% over the same period last year. Thus, the upward trend of crude oil consumption is expected to continue for at least the next five years in China. Competition The energy and petroleum industries are highly competitive. There is competition within the industries and also with other industries to supply the energy, fuel and chemical needs of industrial and individual consumers. Currently, all of our output is sold to PetroChina Jilin Oilfield. However, if the relationship with PetroChina is terminated, we will encounter competition with other firms for the sale or purchase of various goods or services in many national and international markets and employ all methods of competition which are lawful and appropriate for such purposes. A key component of our competitive position is our ability to manage expenses successfully, and maintain long-term cooperation relationship with PetroChina. Employees We currently have 127 full-time staff and employees. Department Headcount Management and Administrative 25 Accounting staff 5 Site workers 97 Total 10 Regulation We are subject to the environmental laws and regulations of the jurisdictions in which we carry on our business. Existing or future laws and regulations could have a significant impact on the exploration and development of natural resources by us. However, to date, we have not been required to spend any material amounts for environmental control facilities. The Chinese government strictly monitors compliance with these laws but compliance therewith has not had any adverse impact on our operations or our financial resources. ITEM 1A.RISK FACTORS You should carefully consider the risks described below together with all of the other information included in this Form 10-K before making an investment decision with regard to our securities.The statements contained in or incorporated herein that are not historic facts are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by forward-looking statements. If any of the following risks actually occurs, our business, financial condition or results of operations could be harmed. In that case, you may lose all or part of your investment. Risks Related to Our Business We have a limited operating history. Our limited operating history and the early stage of development of the industry in which we operate makes it difficult to evaluate our business and future prospects. We cannot assure you that we will maintain our profitability or that we will not incur net losses in the future. Any significant failure to realize anticipated revenue growth could result in operating losses. 11 We may be unable to continue to sublease our oilfields to Daqing Haihang Oilfield Technology Development Co., Ltd. or other companies, and it may significantly affect our revenues and results of operations. Since January 2006, Jilin Yifeng has entered into a few oilfield sublease agreements with Daqing Haihang Oilfield Technology Development Co., Ltd. (“Daqing Haihang”). According to current Agreement, Jilin Yifeng subleases 63% out of its overall oilfield of 19.8 square kilometers to Daqing Haihang for the period from January 2007 to December 31, 2010. The lease provides for annual fixed subrental income of RMB 24,000,000 (approximately $3,592,800 based on September 30, 2010 exchange rate), which represents 22% of our total revenues for the year ended September 30, 2010. The current lease will expire on December 31, 2010 and on December 17, 2010, Jilin Yifeng entered a new sublease agreement with Daqing Haihang, which will start on January 1, 2011 and expire on December 31, 2015. The new lease provides for subrental income of RMB 16,000,000 (approximately $2,395,200) for the year 2011 and fixed annual subrental income of RMB 12,000,000 (approximately $1,796,400) thereafter till lease expiration. If we are not able to continue to sublease our oilfields to Daqing Haihang or sublease to other companies, our revenues and results of operations will be significantly decreased. All of our sales are concentrated in only one customer; the loss or termination of our cooperation agreement would have a material adverse impact on our revenues. Pursuant to a 20-year Exclusive Business Cooperation Agreement entered into by and among Jilin Yifeng and PetroChina in February 2002, we have the right to explore, develop and produce oil at Miao 14 oilfield and are responsible for the well logging, drill-stem testing and core sampling. According to the agreement, we will have priority in resigning the agreement with PetroChina upon expiration of the current one and all of our output is to be sold to PetroChina Jilin Oilfield. Though the chance is small, we cannot guarantee our agreement with PetroChina will not be terminated prematurely. If the relationship with PetroChina is terminated, we will not be able to continue to drill oil in the oilfield designated by the cooperation agreement. A key component of our competitive position is our ability to manage expenses successfully, and maintain long-term cooperation relationship with PetroChina. In addition, management has an understanding with PetroChina that if the price of oil declines below certain levels, then the Company will not produce and deliver oil to PetroChina. 12 Our ability to operate at a profit is partially dependent on market prices for crude oil. If the price drops significantly, we will be unable to maintain profitability. Our results of operations and financial condition will be affected by the selling prices for crude oil. Prices are subject to and determined by market forces over which we have no control. The amount of our revenues depends on the market prices. Our future success substantially depends on our ability to significantly increase both our manufacturing/storage capacity and output. Our future success depends on our ability to significantly increase both our manufacturing/storage capacity and output. If we are unable to do so, we may be unable to expand our business, decrease our costs, maintain our competitive position and improve our profitability. Our ability to establish additional manufacturing/storage capacity and increase output is subject to significant risks and uncertainties, including: · the ability to raise significant additional funds to purchase and prepay for raw materials or to build additional manufacturing facilities, which we may be unable to obtain on reasonable terms or at all; · delays or denial of required approvals by relevant government authorities; · diversion of significant management attention and other resources; and · failure to execute our expansion plan effectively. If we are unable to establish or successfully operate additional manufacturing/storage capacity or to increase manufacturing output, or if we encounter any of the risks described above, we may be unable to expand our business as planned. 13 If we need additional financing, which may not be available to find such financing on satisfactory terms or at all. Our capital requirements may be accelerated as a result of many factors, including timing of development activities, underestimates of budget items, unanticipated expenses or capital expenditures, future product opportunities with collaborators, future licensing opportunities and future business combinations. Consequently, we may need to seek additional debt or equity financing, which may not be available on favorable terms, if at all, and which may be dilutive to our stockholders. We may seek to raise additional capital through public or private equity offerings, debt financings or additional corporate collaboration and licensing arrangements. To the extent we raise additional capital by issuing equity securities, our stockholders may experience dilution. To the extent that we raise additional capital by issuing debt securities, we may incur substantial interest obligations, may be required to pledge assets as security for the debt and may be constrained by restrictive financial and/or operational covenants. Debt financing would also be superior to our stockholders' interest in bankruptcy or liquidation. To the extent we raise additional funds through collaboration and licensing arrangements, it may be necessary to relinquish some rights to our technologies or product candidates, or grant licenses on unfavorable terms. We have never paid cash dividends and are not likely to do so in the foreseeable future. We have never declared or paid any cash dividends on our common stock. We currently intend to retain any future earnings for use in the operation and expansion of our business. We do not expect to pay any cash dividends in the foreseeable future but will review this policy as circumstances dictate. If we are unable to establish appropriate internal financial reporting controls and procedures, it could cause us to fail to meet our reporting obligations, result in the restatement of our financial statements, harm our operating results, subject us to regulatory scrutiny and sanction, cause investors to lose confidence in our reported financial information and have a negative effect on the market price for shares of our common stock. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud. We maintain a system of internal control over financial reporting, which is defined as a process designed by, or under the supervision of, our principal executive officer and principal financial officer, or persons performing similar functions, and effected by our board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. 14 As a public company, we will have significant additional requirements for enhanced financial reporting and internal controls. We will be required to document and test our internal control procedures in order to satisfy the requirements of Section 404 of the Sarbanes-Oxley Act of 2002, which requires annual management assessments of the effectiveness of our internal controls over financial reporting and a report by our independent registered public accounting firm addressing these assessments. The process of designing and implementing effective internal controls is a continuous effort that requires us to anticipate and react to changes in our business and the economic and regulatory environments and to expend significant resources to maintain a system of internal controls that is adequate to satisfy our reporting obligations as a public company. We cannot assure you that we will not, in the future, identify areas requiring improvement in our internal control over financial reporting. We cannot assure you that the measures we will take to remediate any areas in need of improvement will be successful or that we will implement and maintain adequate controls over our financial processes and reporting in the future as we continue our growth. If we are unable to establish appropriate internal financial reporting controls and procedures, it could cause us to fail to meet our reporting obligations, result in the restatement of our financial statements, harm our operating results, subject us to regulatory scrutiny and sanction, cause investors to lose confidence in our reported financial information and have a negative effect on the market price for shares of our common stock. Lack of experience as officers of publicly-traded companies of our management team may hinder our ability to comply with Sarbanes-Oxley Act. It may be time consuming, difficult and costly for us to develop and implement the internal controls and reporting procedures required by the Sarbanes-Oxley Act. We may need to hire additional financial reporting, internal controls and other finance staff in order to develop and implement appropriate internal controls and reporting procedures. If we are unable to comply with the Sarbanes-Oxley Act’s internal controls requirements, we may not be able to obtain the independent auditor certifications that Sarbanes-Oxley Act requires publicly-traded companies to obtain. We will incur increased costs as a result of being a public company. As a public company, we will incur significant legal, accounting and other expenses that we did not incur as a private company. In addition, the Sarbanes-Oxley Act of 2002, as well as new rules subsequently implemented by the SEC, has required changes in corporate governance practices of public companies. We expect these new rules and regulations to increase our legal, accounting and financial compliance costs and to make certain corporate activities more time-consuming and costly. In addition, we will incur additional costs associated with our public company reporting requirements. We are currently evaluating and monitoring developments with respect to these new rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. 15 Risks Associated With Doing Business in China Our operations and assets in China are subject to significant political and economic uncertainties. Changes in PRC laws and regulations, or their interpretation, or the imposition of confiscatory taxation, restrictions on currency conversion, imports and sources of supply, devaluations of currency or the nationalization or other expropriation of private enterprises could have a material adverse effect on our business, results of operations and financial condition. Under our current leadership, the Chinese government has been pursuing economic reform policies that encourage private economic activity and greater economic decentralization. There is no assurance, however, that the Chinese government will continue to pursue these policies, or that it will not significantly alter these policies from time to time without notice. Currency fluctuations and restrictions on currency exchange may adversely affect our business, including limiting our ability to convert Chinese Renminbi into foreign currencies and, if Chinese Renminbi were to decline in value, reducing our revenue in U.S. dollar terms. Our reporting currency is the U.S. dollar and our operations in China use their local currency as their functional currencies. Substantially all of our revenue and expenses are in Chinese Renminbi. We are subject to the effects of exchange rate fluctuations with respect to any of these currencies. For example, the value of the Renminbi depends to a large extent on Chinese government policies and China’s domestic and international economic and political developments, as well as supply and demand in the local market. Since 1994, the official exchange rate for the conversion of Renminbi to the U.S. dollar had generally been stable and the Renminbi had appreciated slightly against the U.S. dollar. However, on July 21, 2005, the Chinese government changed its policy of pegging the value of Chinese Renminbi to the U.S. dollar. Under the new policy, Chinese Renminbi may fluctuate within a narrow and managed band against a basket of certain foreign currencies. As a result of this policy change, Chinese Renminbi appreciated approximately 2.5% against the U.S. dollar in 2005 and 3.3% in 2006. It is possible that the Chinese government could adopt a more flexible currency policy, which could result in more significant fluctuation of Chinese Renminbi against the U.S. dollar. We can offer no assurance that Chinese Renminbi will be stable against the U.S. dollar or any other foreign currency. 16 The income statements of our operations are translated into U.S. dollars at the average exchange rates in each applicable period. To the extent the U.S. dollar strengthens against foreign currencies, the translation of these foreign currencies denominated transactions results in reduced revenue, operating expenses and net income for our international operations. Similarly, to the extent the U.S. dollar weakens against foreign currencies, the translation of these foreign currency denominated transactions results in increased revenue, operating expenses and net income for our international operations. We are also exposed to foreign exchange rate fluctuations as we convert the financial statements of our foreign subsidiaries into U.S. dollars in consolidation. If there is a change in foreign currency exchange rates, the conversion of the foreign subsidiaries’ financial statements into U.S. dollars will lead to a translation gain or loss which is recorded as a component of other comprehensive income. In addition, we have certain assets and liabilities that are denominated in currencies other than the relevant entity’s functional currency. Changes in the functional currency value of these assets and liabilities create fluctuations that will lead to a transaction gain or loss. We have not entered into agreements or purchased instruments to hedge our exchange rate risks, although we may do so in the future. The availability and effectiveness of any hedging transaction may be limited and we may not be able to successfully hedge our exchange rate risks. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of Chinese Renminbi into foreign currency for current account items, conversion of Chinese Renminbi into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange, or SAFE, which is under the authority of the People's Bank of China. These approvals, however, do not guarantee the availability of foreign currency conversion. We cannot be sure that we will be able to obtain all required conversion approvals for our operations or those Chinese regulatory authorities will not impose greater restrictions on the convertibility of Chinese Renminbi in the future. Because a significant amount of our future revenue may be in the form of Chinese Renminbi, our inability to obtain the requisite approvals or any future restrictions on currency exchanges could limit our ability to utilize revenue generated in Chinese Renminbi to fund our business activities outside of China, or to repay foreign currency obligations, including our debt obligations, which would have a material adverse effect on our financial condition and results of operations. Our ability to implement our planned development is dependent on many factors, including the ability to receive various governmental permits. In accordance with PRC laws and regulations, we are required to maintain various licenses and permits in order to operate our business including, without limitation, Safety Production Permits and Finished Oil Products Distribution License and Dangerous Chemical Distribution License. We are required to comply with applicable production safety standards in relation to our production processes. Our premises and equipment are subject to periodically inspections by the regulatory authorities for compliance with the dangerous chemical safety production laws and regulations and finished oil distribution laws and regulations. 17 We must comply with the Foreign Corrupt Practices Act. We are required to comply with the United States Foreign Corrupt Practices Act, which prohibits U.S. companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business. Foreign companies, including some of our competitors, are not subject to these prohibitions. Corruption, extortion, bribery, pay-offs, theft and other fraudulent practices occur from time-to-time in mainland China. If our competitors engage in these practices, they may receive preferential treatment from personnel of some companies, giving our competitors an advantage in securing business or from government officials who might give them priority in obtaining new licenses, which would put us at a disadvantage. Although we inform our personnel that such practices are illegal, we can not assure you that our employees or other agents will not engage in such conduct for which we might be held responsible. If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties. Changes in foreign exchange regulations in the PRC may affect our ability to pay dividends in foreign currency or conduct other foreign exchange business. The Renminbi is not a freely convertible currency currently, and the restrictions on currency exchanges may limit our ability to use revenues generated in RMB to fund our business activities outside the PRC or to make dividends or other payments in United States dollars. The PRC government strictly regulates conversion of RMB into foreign currencies. Over the years, foreign exchange regulations in the PRC have significantly reduced the government’s control over routine foreign exchange transactions under current accounts. In the PRC, the State Administration for Foreign Exchange, or the SAFE, regulates the conversion of the RMB into foreign currencies. Pursuant to applicable PRC laws and regulations, foreign invested enterprises incorporated in the PRC are required to apply for “Foreign Exchange Registration Certificates.” Currently, conversion within the scope of the “current account” (e.g. remittance of foreign currencies for payment of dividends, etc.) can be effected without requiring the approval of SAFE. However, conversion of currency in the “capital account” (e.g. for capital items such as direct investments, loans, securities, etc.) still requires the approval of SAFE. In addition, on October 21, 2005, SAFE issued the Notice on Issues Relating to the Administration of Foreign Exchange in Fundraising and Reverse Investment Activities of Domestic Residents Conducted via Offshore Special Purpose Companies (“Notice 75”), which became effective as of November 1, 2005. Notice 75 replaced the two rules issued by SAFE in January and April 2005. 18 According to Notice 75: · prior to establishing or assuming control of an offshore company for the purpose of obtaining overseas equity financing with assets or equity interests in an onshore enterprise in the PRC, each PRC resident, whether a natural or legal person, must complete the overseas investment foreign exchange registration procedures with the relevant local SAFE branch; · an amendment to the registration with the local SAFE branch is required to be filed by any PRC resident that directly or indirectly holds interests in that offshore company upon either (1) the injection of equity interests or assets of an onshore enterprise to the offshore company, or (2) the completion of any overseas fund raising by such offshore company; and · an amendment to the registration with the local SAFE branch is also required to be filed by such PRC resident when there is any material change in the capital of the offshore company that does not involve any return investment, such as (1) an increase or decrease in its capital, (2) a transfer or swap of shares, (3) a merger or division, (4) a long term equity or debt investment, or (5) the creation of any security interests. Moreover, Notice 75 applies retroactively. As a result, PRC residents who have established or acquired control of offshore companies that have made onshore investments in the PRC in the past are required to complete the relevant overseas investment foreign exchange registration procedures by March 31, 2006. Under the relevant rules, failure to comply with the registration procedures set forth in Notice 75 may result in restrictions being imposed on the foreign exchange activities of the relevant onshore company, including the payment of dividends and other distributions to its offshore parent or affiliate and the capital inflow from the offshore entity, and may also subject relevant PRC residents to penalties under PRC foreign exchange administration regulations. The Chinese government exerts substantial influence over the manner in which we must conduct our business activities. China only recently has permitted provincial and local economic autonomy and private economic activities, and, as a result, we are dependent on our relationship with the local government in the province in which we operate our business. Chinese government has exercised and continues to exercise substantial control over virtually every sector of the Chinese economy through regulation and state ownership. Our ability to operate in China may be harmed by changes in its laws and regulations, including those relating to taxation, environmental regulations, land use rights, property and other matters. We believe that our operations in China are in material compliance with all applicable legal and regulatory requirements. However, the central or local governments of these jurisdictions may impose new, stricter regulations or interpretations of existing regulations that would require additional expenditures and efforts on our part to ensure our compliance with such regulations or interpretations. Accordingly, government actions in the future, including any decision not to continue to support recent economic reforms and to return to a more centrally planned economy or regional or local variations in the implementation of economic policies, could have a significant effect on economic conditions in China or particular regions thereof, and could require us to divest ourselves of any interest we then hold in Chinese properties. 19 Future inflation in China may inhibit our activity to conduct business in China. In recent years, the Chinese economy has experienced periods of rapid expansion and high rates of inflation. These factors have led to the adoption by Chinese government, from time to time, of various corrective measures designed to restrict the availability of credit or regulate growth and contain inflation. While inflation has been more moderate since 1995, high inflation may in the future cause Chinese government to impose controls on credit and/or prices, or to take other action, which could inhibit economic activity in China, and thereby harm the market for our products. Government regulations on environmental matters in China may adversely impact on our business. Our manufacturing operations are subject to numerous laws, regulations,rules and specifications relating to human health and safety andthe environment. These laws and regulations address and regulate, among othermatters, wastewater discharge, air quality and the generation, handling,storage, treatment, disposal and transportation of solid and hazardous wastesand releases of hazardous substances into the environment. In addition, thirdparties and governmental agencies in some cases have the power under such lawsand regulations to require remediation of environmental conditions and, in thecase of governmental agencies, to impose fines and penalties. Wemake capital expenditures from time to time to stay in compliance withapplicable laws and regulations. We may have difficulty establishing adequate management, legal and financial controls in the PRC. The PRC historically has been deficient in Western style management and financial reporting concepts and practices, as well as in modern banking, computer and other control systems. We may have difficulty in hiring and retaining a sufficient number of qualified employees to work in the PRC. As a result of these factors, we may experience difficulty in establishing management, legal and financial controls, collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet Western standards. We may have difficulty establishing adequate management, legal and financial controls in the PRC. 20 ITEM 2. PROPERTY We currently own no real estate property. We lease our offices and land spaces from third parties under lease agreements which expire on December 5, 2011. Our office space totals approximately 5,704 square feet, and is located at Jianqiao Road, third floor, Song Yuan City, Economic and Technology Development District, Jilin Province. We rent it for an annual rent of ¥120,000 RMB (equal to $17,964) from December 6, 2009 until December 5, 2011. As of September 30, 2010, we had a total of 121 wells as compared to 91 as of September 30, 2009. For the year ended September 30, 2010, we developed 30 new oil wells and also converted 19 existing wells to injection wells, making our total oil wells to 96 (including 95 producing wells and 1 bailing well) and injection wells to 25. The conversion is a common technique in oil drilling and the purpose of it is to restore underground pressure by water injection thus increase oil drilling productivity on oil wells. In addition, there were 95 traditional sucker-rod pumping machines in operation. ITEM 3. LEGAL PROCEEDINGS There are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company. The Company’s property is not the subject of any pending legal proceedings. ITEM 4. (REMOVED AND RESERVED) 21 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock was deleted from the OTC Bulletin Board to the Pink Sheets on March 26, 2010. Currently our common stock is traded under the symbol “CHDP.PK” Our common stock is thinly traded and as a result, is subject to extreme fluctuations as shown by the table below. The following table sets forth the high and low bid prices for our common stock for the periods indicated as reported by the NASDAQ OTC-Bulletin Board. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Closing Bid YEAR 2006 High Bid Low Bid 3rd Quarter Ended September 30, 2006 (1) $ $ 4th Quarter Ended December 31, 2006 $ $ YEAR 2007 High Bid Low Bid 1st Quarter Ended March 31, 2007 $ $ 2nd Quarter Ended June 30, 2007 $ $ 3rd Quarter Ended September 30, 2007 $ $ 4th Quarter Ended December 31, 2007 $ $ YEAR 2008 High Bid Low Bid 1st Quarter Ended March 31, 2008 $ $ 2nd Quarter Ended June 30, 2008 $ $ 3rd Quarter Ended September 30, 2009 $ $ 4th Quarter Ended December 31, 2008 $ $ YEAR 2009 High Bid Low Bid 1st Quarter Ended March 31, 2009 $ $ 2nd Quarter Ended June 30, 2009 $ $ 3rd Quarter Ended September 30, 2010 $ $ 4th Quarter Ended December 31, 2009 $ $ YEAR 2010 High Bid Low Bid 1st Quarter Ended March 31, 2010 $ $ 2nd Quarter Ended June 30, 2010 $ $ 3rd Quarter Ended September 30, 2010 $ $ 4th Quarter Ended December 31, 2010 $ $ (1) The first reported sale of the Company’s common stock on the OTC-Bulletin Board was July 10, 2006. 22 Holders As of the date hereof, in accordance with our transfer agent records, we had 30record holders of our 31,857,000 shares of common stock. Dividends Holders of our common stock are entitled to receive dividends if, as and when declared by the Board of Directors out of funds legally available therefore. We have never declared or paid any dividends on our common stock. We intend to retain any future earnings for use in the operation and expansion of our business. Consequently, we do not anticipate paying any cash dividends on our common stock to our stockholders for the foreseeable future. Penny Stock Regulations The SEC has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share. Our Common Stock, when and if a trading market develops, may fall within the definition of penny stock and be subject to rules that impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000, or annual incomes exceeding $200,000 individually, or $300,000, together with their spouse). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser's prior written consent to the transaction. Additionally, for any transaction, other than exempt transactions, involving a penny stock, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the SEC relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and, if the broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Consequently, the “penny stock” rules may restrict the ability of broker-dealers to sell our common stock and may affect the ability of investors to sell their common stock in the secondary market. 23 Securities Authorized for Issuance under Equity Compensation Plans There have not been any equity compensation plans approved by our Board of Directors. ITEM 6. SELECTED FINANCIAL DATA Not applicable because we are a smaller reporting company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS Forward-Looking Statements The following discussion may contain certain forward-looking statements. Such statements are not covered by the safe harbor provisions. These statements include the plans and objectives of management for future growth of the Company, including plans and objectives related to the consummation of acquisitions and future private and public issuances of the Company's equity and debt securities. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company. Although the Company believes that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could be inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. The words “we,” “us” and “our” refer to the Company. The words or phrases “would be,” “will allow,” ?癷ntends to,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” or similar expressions are intended to identify “forward-looking statements.” Actual results could differ materially from those projected in the forward looking statements as a result of a number of risks and uncertainties, including but not limited to: (a) limited amount of resources devoted to achieving our business plan; (b) our failure to implement our business plan within the time period we originally planned to accomplish; (c) our strategies for dealing with negative cash flow; and (d) other risks that are discussed in this report or included in our previous filings with the Securities and Exchange Commission. 24 For the purposes of this report, we have calculated there to be 7.315 barrels in 1 ton. Overview Through our subsidiaries, we are engaged in resale of oil drilling equipment and accessories and oilfield underground technology services (“Steel”), the business of extraction and sale of crude oil (“Extraction”) and subleasing of oil fields (“Subrental”). Our 100% owned subsidiary DaQing YueYu Oilfield Underground Technology Service Co., Ltd (“Daqing Yueyu”) is engaged in the sale of steel and steel related products, and through its 95% owned subsidiary Jilin Yifeng Energy Sources Co., Ltd. (“Jilin Yifeng”) acquired on November 28, 2007, is engaged in the business of extraction and sale of crude oil and subleasing of oil fields. Since 2003, Jilin Yifeng has been engaged in the development of oil wells and extracting oil from the Miao 14 oilfield blocks (“Miao 14”). Miao 14 covers 19.8 square kilometers, of which 15.6 square kilometers are oil-bearing areas. The geological reserve is 6.07 million tons in this area, which include proven oil reserves of 5.35 million tons. The thickness of the crust increases from 300 meters to 360 meters, inclining from the west to the east. Oil is found from 1,500 meters to 1,700 meters below sea level. Miao 14 is located in Song Yuan City of Jilin Province, China, at the intersection of Nenjiang River and Songhua River. The Chang Bai Railway and highway south of the oilfield provides the Company with convenient access to transportation for the delivery of crude oil. Pursuant to a 20-year Exclusive Business Cooperation Agreement entered into between PetroChina and our 95% owned subsidiary Jilin Yifeng in February 2002, we have the right to explore, develop and produce oil at Miao 14 Oilfield and take responsibility for well logging, drill-stem testing and core sampling. Pursuant to the agreement with PetroChina, during the first ten years of this agreement, the Company sells oil to PetroChina at 20% discount to market price. During the second ten years of this agreement, the Company sells oil to PetroChina at 40% discount to market price. Since January 2006 Jilin Yifeng has entered into a fewoilfield sublease agreements (“the Agreement”) with Daqing Haihang Oilfield Technology Development Co., Ltd. (“Daqing Haihang”). According to the Agreement, Jilin Yifeng subleases 63% out of its overall oilfield of 19.8 square kilometers to Daqing Haihang for the period from January 2007 to December 31, 2010. As prescribed in the Agreement, Daqing Haihang, a limited liability company founded and registered in China, owns the necessary knowledge and construction equipments of both exploring and extracting crude oil. During the effective term of the Agreement, Daqing Haihang needs to carry out and be responsible for the obligations to PetroChina from Jilin Yifeng, and all production of Daqing Haihang could only be distributed to PetroChina, in compliance with the description of the Agreement. On December 17, 2010, Jilin Yifeng extended the agreement with Daqing Haihang, which will start on January 1, 2011 and expire on December 31, 2015. The new lease provides for subrental income of RMB 16,000,000 (approximately $2,395,200) for the year 2011 and fixed annual subrental income of RMB 12,000,000 (approximately $1,796,400) thereafter till lease expiration. 25 The oilfield property the Company subleased to Daqing Haihang, accounts for about 63% of the overall area of Miao 14 oilfield, or 12.5 square kilometers, whereas the Company, Jilin Yifeng operates on the other 7.3 square kilometers during the effective term of the Agreement. The geological reserve for the area is 6.07 million tons of oil, which include proven oil reserves of 5.35 million tons. As of February 2002, the company’s operating ratio out of total reserve is about 1.97 million tons. The following table sets forth the information of the oilfield reserves and our output for the periods indicated. Remaining Oil reserves we acquired (in tons) as of Our Production (in tons) September 30 2008 September 30, 2009 September 30, 2010 From November 28, 2007 to September 30, 2008 From October 1, 2008 to September 30, 2009 From October 1, 2009 to September 30, 2010 1.92 million 1.91 million 1.88 million As of the end of 2005, Jilin Yifeng had 52 working oil wells, and produced approximately 29,000 tons or 212,135 barrels of crude oil from 2002 to 2005. From 2006 to 2007, Jilin Yifeng was not able to explore for new oil wells due to a lack of capital resources. In addition, due to limited working capital, during these two years, output of oil was at a lower level compared to previous years. As of September 30, 2008 and 2009, Jilin Yifeng had 91 wells in total including 6 injection wells. Of these wells, 34 wells were developed in 2008. As of September 30, 2010, we had a total of 121 wells as compared to 91 as of September 30, 2009. For the year ended September 30, 2010, we developed 30 new oil wells and also converted 19 existing wells to injection wells, making our total oil wells to 96 (95 producing wells and 1 bailing well) and injection wells to 25. The conversion is a common technique in oil drilling and the purpose of it is to restore underground pressure by water injection thus increase oil drilling productivity on oil wells. 26 Results of Operations – For the Years Ended September 30, 2010 and 2009 All of the Company’s sales were generated within China. PetroChina is the only and exclusive customer for our crude oil products. We operate three reportable segments: extraction and sale of crude oil (“Extraction”), subleasing of oil fields (“Subrental”) and resale of oil drilling equipment and accessories and oilfield underground technology services (“Steel”). Our Subrental business segment is limited to the subleasing of Miao 14 and our drilling equipment and materials to Daqing Haihang Oil Field Development Company (“Daqing Haihang”). Current sublease agreement was executed from January 1, 2008 and will expire on December 31, 2010 and provides for annual fixed income of RMB 24 million or approximately $3.5 million dollars. On December 17, 2010, Jilin Yifeng extended the agreement with Daqing Haihang, which will start on January 1, 2011 and expire on December 31, 2015. The new lease provides for subrental income of RMB 16,000,000 (approximately $2,395,200) for the year 2011 and fixed annual subrental income of RMB 12,000,000 (approximately $1,796,400) thereafter till lease expiration. The subrental to Daqing Haihang includes 63% of our total property including 12.5 square kilometers of oilfield. All oil wells operated by the Company are located at the remaining 7.3 square kilometers oilfield.Under the agreement between the Company and its oilfield leasee, the leasee is able to drill new oil wells, explore, extract oil from the oilfield subleased, and the leasee is also authorized to sell crude oil to a third Party. The following table presents financial information about the Company’s reportable segments for the years ended September 30, 2010 and 2009: 　 　 For the Years Ended September 30, 　 　 Extraction 　 Subrental 　 Steel 　 Total 　 Extraction 　 Subrental 　 Steel 　 Total Revenue $ $ $ - $ Gross profit $ $ $ - $ Gross margin 　 45% 　 92% 　 - 　 55% 　 33% 　 92% 　 2% 　 53% 　 Percentage Change between the Years ended September 30, 2010 and 2009 　 Extraction 　 Subrental 　 Steel 　 Total Revenue 176% 0.30% -100% 80% Gross profit 272% 　 0.30% 　 -100% 　 86% 27 Revenues. Revenues for the year ended September 30, 2010 totaled $16,140,059 as compared to $8,982,714 for the same period in 2009, an increase of $7,157,345 or 80%. The increase was due to we had more sales generated in our Extraction segment this period. For the year ended September 30, 2010, the sale of crude oil generated net sales of $12,612,299, an increase of 176% as compared to the same period in 2009.We produced 28,829 tons (or 210,884 barrels) of oil for the year ended September 30, 2010 as compared to 14,544 tons (or 106,389 barrels) of oil during the same period in 2009. As a result, during the year ended September 30, 2010, the Company sold approximately 23,063 tons or 168,707 barrels to PetroChina, and for the year ended September 30, 2009, approximately 11,598 tons or 84,839 barrels were sold to PetroChina (net of 20% quantity discount per agreement with PetroChina for both periods). The average selling price to PetroChina per barrel was $74.17 and $57.08 for fiscal 2010 and 2009, respectively.According to the agreement between the Company and PetroChina, PetroChina is entitled for 20% discount of the Company’s output during the first 10 years of the agreement term. For the year ended September 30, 2010, our Subrental segment generated $3,527,760 in revenue, an increase of $10,560 or 0.3% compared to the sameperiod in 2009.Our subrental income is fixed in RMB by contract with Daqing Haihang and the slight change in USD term was due to currency exchange rate effect. For the year ended September 30, 2010, we didn’t engage in any trading activities in our Steel segment, while our Steel segment generated $889,474 in revenue during the year 2009. Cost of Sales. Cost of sales totaled $7,236,108 for the year ended September 30, 2010, an increase of $3,027,640 or 72% as compared to the same period in 2009. The increase is approximately in line with the increase in our total revenues and mostly due to more oil being sold in our Extraction segment this period. Cost of sales for our three business segments amounted to $6,960,235 for Extraction segment, $275,873 for Subrental segment, and $0 for Steel segment. 28 The breakdown of cost of sales from our oil extraction and sale segment of $6,960,235 or 96% of our total cost of sales is as follows: 　 Years Ended September 30, 　 Cost of sales of crude oil % Change Oil production costs $ $ 　 76% Government oil surcharge 464% Depletion 　 　 　 90% Subtotal $ $ 128% As compared to the period earlier, the oil surcharge paid to the Chinese government increased because of much higher oil prices during the period. Particularly, under a government regulation introduced in June 2006, a surcharge of 20% is imposed on the portion of the selling price of crude oil between $40 and $45 per barrel, 25% between $45 and $50 per barrel, 30% between $50 and $55 per barrel, 35% between $55 and $60 per barrel, and a surcharge of 40% is imposed on the portion of the selling price of crude oil which exceeds $60 per barrel. The average selling price to PetroChina per barrel was $74.17 and $57.08 for fiscal 2010 and 2009, respectively.Our depletion and production costs increased in correlation with the increase of the amount of oil we extracted and sold this period. Gross Profit. Gross profit totaled $8,903,951 for the period as compared to $4,774,246 forthe same period last year, of which $5,652,064 were contributed by extraction, $3,251,887 by Subrental and $0 by Steel. Gross profit increased by $4,129,705 or 86% as compared to last period, because of higher sales and margin on extraction segment. Gross margin of the Extraction segment increased from 33% in last period to 45% this period because of higher price for sale of crude oil partially offset by heavier government oil surcharge on higher oil price. Gross margin on Subrental segment remained stable from last period. Gross margin for all three segments as a whole stood at 55% this period as compared to 53% last year. 29 General & Administrative Expenses. Operating expenses for the year ended September 30, 2010 was $492,663, an increase of $49,279 or 11% compared with the year ended September 30, 2009. For the year ended September 30, 2010, our general and administrative expenses include salary expense of $142,827, office expense of $41,163, entertainment expense of $21,602, supplies $30,101, travel expense of $19,840, repair and maintenance of $50,835, insurance of $14,164, totaling 65% of our overall operating expenses for the year ended September 30, 2010. The following is a comparison breakdown of operating expenses for the years ended September 30, 2010 and 2009, respectively. 　 　 　 For the Years Ended September 30, 　 　 General & Administrative Expenses % Total % Total % Change Salary 　 $ 　 29% $ 　 36% 　 -9% Office Expense 　 8% 8% 23% Entertainment Expense 　 　 　 4% 　 　 7% 　 -28% Supplies 　 6% 7% -1% Travel Expense 　 　 　 4% 　 　 6% 　 -28% Repair and Maintenance 　 10% 7% 74% Insurance 　 　 　 3% 　 　 7% 　 -52% Other Expenses 35% 24% 63% Total 　 $ 　 100% $ 　 100% 　 11% Income (loss) from operations. Income from operations for year ended September 30, 2010 totaled $8,411,288 and consisted of operating income generated by three segments. It represents an increase of $4,080,427 or 94% as compared to the year ended September 30, 2009. The increase is primarily due to increased operating income from the Extraction segment because of more oil being sold and higher selling price this period. The details are as follows: 30 　 　 Income (loss) from Operations Segment FY2010 FY2009 Extraction $ $ Subrental Steel 　 　 Corporate Total $ $ Net Income Attributable to the Company. We generated net income of $5,640,673 after non-controlling interest for the fiscal year ended September 30, 2010, an increase of $2,929,384 or 108% as compared to net income for the year ended September 30, 2009. The increase in net income is primarily a result of increased income from our Extraction segment. Our net margin was 35%, up from 30% for the same period last year, primarily due to higher oil selling price this period. Liquidity and Capital Resources On September 30, 2010, we had cash $147,326 and working capital deficit of $13,158,795. The working capital deficit was primarily due to our accounts payable of $7,566,936 and long-term bank loan of $5,239,500 that became current as of this period. Our accounts payables are mostly due to drilling companies for drilling expenditure. Net cash flows provided by operating activities were $11,503,718 for the year ended September 30, 2010, improved from net cash flow of $2,190,478 provided by operating activities in the same period last year. This was due primarily to increased net income this period, increase in accrued income taxes, and reduction in accounts receivable as compared to the same period last year. 31 Net cash flows used in investing activities was $9,616,791 for the year ended September 30, 2010, as compared to net cash flow used of $2,274,883 for the same period last year. Capital expenditures have consisted principally of strategic asset acquisition related to the purchase of oil and gas equipments and exploitation and development of oil and gas properties. During this period, we invested $9,507,840 in exploration and development of oil and gas properties, as compared to $2,603,702 for the same period last year. During the year 2010, we developed 30 new oil wells and also converted 19 existing wells to injection wells Net cash flows used in financing activities was $1,903,159 for the year ended September 30, 2010, primarily as a result of repayment of loans from former shareholder and other borrowings. During the period ended September 30, 2010, we repaid the remaining balance $1,794,903 of the purchase price owed to the former shareholder of Jilin Yifeng. For the same period last year, we borrowed $5,134,500 from bank and repaid $4,939,122 in loans from shareholder and unrelated parties. Principal demands for liquidity are for acquisition of oil and gas properties, development of new oil wells, working capital and general corporate purposes. The Company’s management believes that, in order to develop additional wells, the Company may consider a number of different financing opportunities including loans and future equity financings. If funding is insufficient at any time in the future, we may be unable to develop additional oil wells, take advantage of other acquisition opportunities or respond to competitive pressures, any of which could have a material adverse effect on our financial position, results of operations and cash flows. Critical Accounting Policies Our significant accounting policies are summarized in Note 1 of our financial statements included in this annual report on Form 10-K for the year ended September 30, 2010. The consolidated financial statements include the accounts of the Company and all of its subsidiaries.All significant inter-company accounts and transactions have been eliminated. These financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. The reporting currency of the Company is the US dollar. The functional currency of China Daqing and ADCI is the US dollar. Daqing Yueyu and Jilin Yifeng use their local currency Chinese Renminbi (“RMB”) as their functional currency. 32 GAAP requires the use of estimates, assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. The Company follows the full cost method of accounting for its oil property.Accordingly, all costs incidental to the acquisition, exploration and development of oil property, including costs of undeveloped leasehold, dry holes and leasehold equipment, are capitalized into a single cost center (full cost pool).Internal costs incurred that are directly identified with acquisition, exploration and development activities undertaken by the Company for its own account, and that are not related to production, general corporate overhead or similar activities, are also capitalized.Major development projects of all oil properties are also capitalized.All costs related to production activities, including workover costs incurred solely to maintain or increase levels of production from an existing completion interval, are charged to expense when incurred. Oil sales are recognized when production has been delivered to the Company’s sole customer, PetroChina, the sales price is fixed and collectability of the revenue is probable. Revenue from the sale of steel and steel related products is recognized at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, and no other significant obligations of the Company exist and collectability is reasonably assured.Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. Subrental income is recognized on the straight-line basis over the life of the sublease. The Company accounts for income taxes in accordance with related FASB issued accounting standards which requires that deferred tax assets and liabilities be recognized for future tax consequences attributable to differences between financial statement carrying amounts of existing assets and liabilities and their respective tax bases.In addition, Statement of Financial Accounting standards requires recognition of future tax benefits, such as carry-forwards, to the extent that realization of such benefits is more likely than not and that a valuation allowance be provided when it is more likely than not that some portion of the deferred tax asset will not be realized. 33 Recent Accounting Pronouncements In October 2009, the FASB issued new standards that revised the guidance for revenue recognition with multiple deliverables. These new standards impact the determination of when the individual deliverables included in a multiple-element arrangement may be treated as separate units of accounting. Additionally, these new standards modify the manner in which the transaction consideration is allocated across the separately identified deliverables by no longer permitting the residual method of allocating arrangement consideration. The guidance is effective for revenue arrangements entered into for fiscal years beginning on or after June 15, 2010.The Company does not expect the adoption will have a material impact on its consolidated financial statements. In November 2009, the FASB issued an ASU regarding accounting for stock dividends, including distributions to shareholders with components of stock and cash. This ASU clarifies that the stock portion of a distribution to shareholders that contains components of cash and stock and allows shareholders to select their preferred form of the distribution (with a limit on the amount of cash that will be distributed in total) should be considered a stock dividend and included in EPS calculations as a share issuance. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. In January 2010, FASB issued ASU No. 2010-02 – Accounting and Reporting for Decreases in Ownership of a Subsidiary – a Scope Clarification. The amendments in this Update affect accounting and reporting by an entity that experiences a decrease in ownership in a subsidiary that is a business or nonprofit activity. Theamendments also affect accounting and reporting by an entity that exchanges a group of assets that constitutes a business or nonprofit activity for an equity interest in another entity. The amendments in this update are effective beginning in the period that an entity adopts “Non-controlling Interests in Consolidated Financial Statements. If an entity has previously adopted the related guidance as of the date the amendments in this update are included in the Accounting Standards Codification, the amendments in this update are effective beginning in the first interim or annual reporting period ending on or after December 15, 2009. The amendments in this update should be applied retrospectively to the first period that an entity adopted the standards. The Company does not expect the adoption of this ASU to have a material impact on its consolidated financial statements. In February 2010, FASB issued ASU No. 2010-9 –Amendments to Certain Recognition and Disclosure Requirements. This update addresses certain implementation issues related to an entity’s requirement to perform and disclose subsequent-events procedures, removes the requirement that public companies disclose the date of their financial statements in both issued and revised financial statements. According to the FASB, the revised statements include those that have been changed to correct an error or conform to a retrospective application of U.S. GAAP. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. 34 In April 2010, the FASB issued ASU 2010-13 “Compensation—Stock Compensation (Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades”. ASU 2010-13 updates ASC 718 to codify the consensus reached in EITF Issue No. 09-J, “Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades”. ASU 2010-13 clarifies that share-based payment awards with an exercise price denominated in the currency of a market in which a substantial portion of the underlying equity security trades should not be considered to meet the criteria requiring classification as a liability. The updated guidance is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. Early adoption is permitted. The provision of ASU 2010-13 is not expected to have an impact on the Company’s consolidated financial statements. In July 2010, the FASB issued ASU 2010-20 “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” which expands the disclosure requirements concerning the credit quality of an entity’s financing receivables and its allowance for credit losses. ASU 2010-20 is effective for interim and annual reporting periods beginning on or after December 15, 2010. The Company does not expect the adoption of this guidance will have a material impact on the Company’s consolidated financial statements. In September 2010, FASB issued Accounting Standard Update 2010-25, “Plan Accounting—Defined Contribution Pension Plans (Topic 962): Reporting Loans to Participants by Defined Contribution Pension Plans” or ASU 2010-25. The ASU clarifies how loans to participants should be classified and measured by defined contribution plans and how IFRS compare to these provisions. The amendments in this update are effective for fiscal years ending after December 15, 2010. The Company does not expect the adoption of this ASU to have a material impact on the Company’s consolidated financial statements. Off-Balance Sheet Arrangements As of the date of this report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term “off-balance sheet arrangement” generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with us is a party, under which we have: (i) any obligation arising under a guarantee contract, derivative instrument or variable interest; or (ii) a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. 35 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors China Daqing M&H Petroleum, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheets of China Daqing M&H Petroleum, Inc. and Subsidiary as of September 30, 2010 and 2009 and the related consolidated statements ofincome and other comprehensive income, changes in shareholders’ equity and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of China Daqing M&H Petroleum, Inc. and Subsidiary as of September 30, 2010 and 2009, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Paritz & Company, P.A. Paritz & Company. P.A. Hackensack, New Jersey December 23, 2010 F2 CHINA DAQING M&H PETROLEUM, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Inventories Loan receivable - related party Loan receivable - other - Prepaid exenses and sundry current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT: Oil Property and equipment, net of accummulated depletion Rental Property, net of accummulated amortization Other Property and equipment, net of accummulated depreciation TOTAL PROPERTY AND EQUIPMENT TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Other payables and accrued liabilities Current portion of long-term debt - Other Loans payable - Loan payable - shareholders - TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term debt - Loan payable - shareholders Deferred income taxes TOTAL LONG-TERM LIABILITIES SHAREHOLDERS' EQUITY: Preferred stock, $.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value; 140,000,000 shares authorized, 31,857,000 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income TOTAL SHAREHOLDERS' EQUITY OF THE COMPANY NONCONTROLLING INTERESTS IN SUBSIDIARY TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to financial statements F3 CHINA DAQING M&H PETROLEUM, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME AND OTHER COMPREHENSIVE INCOME For the Year ended September 30, REVENUES: Oil sales $ $ Subrental income Sales of steel and steel related products - TOTAL REVENUES COST OF SALES: Oil production costs Government oil surcharge Depletion Subrental expenses Steel and related products - TOTAL COST OF SALES GROSS PROFIT OPERATING EXPENSES: General and administrative expenses INCOME FROM OPERATIONS Interest expense, net of interest income INCOME BEFORE INCOME TAXES Income taxes NET INCOME BEFORE NONCONTROLLING INTERESTS Less: net income attributable to noncontrolling interests NET INCOME ATTRIBUTABLE TO THE COMPANY OTHER COMPREHENSIVE INCOME: Foreign currency translation adjustment COMPEHENSIVE INCOME Less: other comprehensive income attributable to noncontrolling interests COMPREHENSIVE INCOME ATTRIBUTABLE TO THE COMPANY $ $ BASIC AND DILUTED EARNINGS PER SHARE $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See notes to financial statements F4 CHINA DAQING M&H PETROLEUM, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY ACCUMULATED COMMON STOCK ADDITIONAL OTHER NONCONTROLLING TOTAL NUMBER OF PAR PAID-IN RETAINED COMPREHENSIVE INTERESTS SHAREHOLDERS' SHARES AMOUNT CAPITAL EARNINGS INCOME IN SUBSIDIARY EQUITY BALANCE - SEPTEMBER 30, 2008 $ Capital contribution Effect of reverse merger ) ) Net income attributable to the company Net income attributable to noncontrolling interests Foreign currency translation adjustments BALANCE - SEPTEMBER 30, 2009 $ Capitalization of imputed interest Net income attributable to the company Net income attributable to noncontrolling interests Foreign currency translation adjustments BALANCE - SEPTEMBER 30, 2010 $ See notes to financial statements F5 CHINA DAQING M&H PETROLEUM, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Year Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion, oil properties Depreciation, rental and other property and equipment Net income attributable to noncontrolling interests Deferred Income taxes Changes in operating assets and liabilities: Accounts receivable ) Inventories Prepaid expenses and other current assets Accounts payable ) ) Other payables and accrued liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition and development of oil properties ) ) Loan (to) payment from related party ) Acquisition of other property and equipment ) - Loan repayment from others NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of loan from shareholders ) ) Repayment of other borrowings ) ) Proceeds from bank loan - Capital contribution - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE CHANGE ON CASH INCREASE (DECREASE) IN CASH ) CASH - BEGINNING OF PERIOD CASH - END OF PERIOD $ $ Supplemental disclosure of cash flow information Cash paid during the period for: Income tax $ $ Interest $ $ - See notes to financial statements F6 CHINA DAQING M&H PETROLEUM, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 1ORGANIZATION, DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES China Daqing M&H Petroleum, Inc. (“we”, the “Company” or “China Daqing”) was incorporated in Nevada on April 15, 2005, under the name Fleurs De Vie (“FDVI”). On June 9, 2005, FDVI filed a Certificate of Correction with the State of Nevada to have its registered name corrected to Fleurs De Vie, Inc. On August 31, 2009, FDVI changed its name to China Daqing M&H Petroleum, Inc. in connection with a share exchange transaction as described below. On August 11, 2009, the Company entered into and closed a share exchange agreement with American D&C Investment, Inc. (“ADCI”) whereby the Company issued to the stockholders of ADCI 30,000,000 shares of the Company’s common stock in exchange for all of the issued and outstanding capital stock of ADCI (the “Share Exchange”). Prior to the Share Exchange, China Daqing had 1,857,000 shares of common stock issued and outstanding. After the Share Exchange, China Daqing had 31,857,000 shares of common stock outstanding and the former shareholders of ADCI owned 94.17% of the issued and outstanding shares. The directors and executive officers of ADCI became the directors and officers of China Daqing. This transaction has been accounted for as a reverse acquisition and recapitalization of the Company whereby ADCI is deemed to be the accounting acquirer (legal acquiree) and the Company the accounting acquiree (legal acquirer). The historical financial statements for periods prior to August 11, 2009 are those of ADCI except that the equity section and earnings per share have been retroactively restated to reflect the reverse acquisition. ADCI was organized under the laws of the State of Delaware on October 29, 2007.ADCI is a holding company that owns 100% of the equity of DaQing YueYu Oilfield Underground Technology Service Co., Ltd (“Daqing Yueyu”). Daqing Yueyu, incorporated on November 9, 2007 under the laws of People’s Republic of China (“China”), is engaged in the sale of steel and steel related products (“Steel”) and through its 95% owned subsidiary Jilin Yifeng Energy Sources Co., Ltd. (“Jilin Yifeng”) is engaged in the business of extraction and sale of crude oil (“Extraction”) and subleasing of oil fields (the “Sublease”), in Jilin Province, China. Jilin Yifeng develops, extracts and sells crude oil pursuant to a twenty year exclusive Cooperative Exploration Contract (the “Oil Lease”) which was entered into on January 3, 2002 with China National Petroleum Corporation (“PetroChina”), a corporation organized and existing under the laws of the Peoples Republic of China.Jilin Yifeng has the right to explore, develop and extract oil in the Jilin Oil Region, China.Pursuant to the Oil Lease, during the first ten years, the Company sells oil to PetroChina at a 20% discount to market price. During the second ten years of this agreement, the Company sells oil to PetroChina at a 40% discount to market price. In addition, the Oil Lease requires that all oil extracted from this location be sold to PetroChina.In addition, Jilin Yifeng subleased 63% of the property under the Oil Lease to Daqing Haihang Oil Field Development Company.The current lease expires in December 2010 and provides for annual fixed subrental income of RMB 24,000,000 (approximately $3,592,800 based on September 30, 2010 exchange rate). On December 17, 2010, Jilin Yifeng entered a new sublease agreement with Daqing Haihang, which will start on January 1, 2011 and expire on December 31, 2015. The new lease provides for subrental income of RMB 16,000,000 (approximately $2,395,200) for the year 2011 and fixed annual subrental income of RMB 12,000,000 (approximately $1,796,400) thereafter till lease expiration. F7 On September 10, 2009, our Board of Directors approved a change in our fiscal year to September 30. Basis of presentation The consolidated financial statements include the accounts of the Company and all of its subsidiaries.All significant inter-company accounts and transactions have been eliminated. These financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. The reporting currency of the Company is the US dollar. The functional currency of China Daqing and ADCI is the US dollar. Daqing Yueyu and Jilin Yifeng use their local currency Chinese Renminbi (“RMB”) as their functional currency. Certain amounts included in the 2009 financial statement have been reclassified to conform to the 2010 financial statement presentation. Uses of estimates in the preparation of financial statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of net revenue and expenses during each reporting period.Actual results could differ from those estimates and changes in these estimates are recorded when known.Significant items subject to such estimates and assumptions include the following: •Estimates of proved reserves and related estimates of the present value of future net revenues; •The carrying value of oil properties; •Estimates of the fair value of reporting units and related assessment of goodwill for impairment; •Asset retirement obligations; •Income taxes F8 Cash The Company maintains cash with financial institutions in the PRC which are not insured or otherwise protected.Should any of these institutions holding the Company’s cash become insolvent, or if the Company is unable to withdraw funds for any reason, the Company could lose the cash on deposit with that institution. Cash includes cash in hand and cash in time deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. Accounts Receivable Accounts receivables represent customer accounts receivables. Reserve for bad debts is based on a combination of current sales, historical charge-offs and specific accounts identified as high risk. Uncollectible accounts receivable are charged against the allowance for doubtful accounts when all reasonable efforts to collect the amounts due have been exhausted. Such allowances, if any, would be recorded in the period the impairment is identified. There is no bad debt expense recorded for the years ended September 30, 2010 or 2009. Inventories Inventories, consisting of drill supplies held for use and steel and steel products held for sale, are valued at the lower of cost or market, determined on the first-in, first-out basis. Oil properties The Company follows the full cost method of accounting for its oil property.Accordingly, all costs related to the acquisition, exploration and development of oil property, including costs of undeveloped leasehold, dry holes and leasehold equipment, are capitalized into a single cost center (full cost pool).Internal costs incurred that are directly identified with acquisition, exploration and development activities undertaken by the Company for its own account, and that are not related to production, general corporate overhead or similar activities, are also capitalized.Major development projects of all oil properties are also capitalized.All costs related to production activities, including workover costs incurred solely to maintain or increase levels of production from an existing completion interval, are charged to expense when incurred. F9 Under the full cost method of accounting, the net book value of oil properties, less related deferred income taxes, may not exceed a calculated “ceiling”.The ceiling limitation is the estimated after-tax future net revenues, discounted at 10% per annum, from proved oil reserves plus the cost of properties not subject to amortization.Estimated future net revenues exclude future cash outflows associated with settling asset retirement obligations included in the net book value of oil properties.In calculating future net revenues, prices and costs used are those as of the end of the appropriate period.These prices are not changed except when different prices are fixed and determinable from applicable contracts for the remaining term of those contracts. Future net revenues are calculated using prices that represent the average price for the 12-month period. Costs included in future net revenues are determined in a similar manner. Prior to December 31, 2009, prices and cost used to calculate future net revenues were those as o the end of the appropriate quarterly period. Any excess of the net book value, less related deferred tax benefits, over the ceiling is written off as expenses.Expenses recorded in one period may not be reversed in a subsequent period even though higher oil and gas prices may have increased the ceiling applicable to the subsequent period. Capitalized costs are depleted by an equivalent unit-of-production method.Depletion is calculated using the capitalized costs, including estimated asset retirement costs, plus the estimated future expenditures (based on current costs) to be incurred in developing proved reserves, net of estimated salvage values. Sales of a portion of development rights and other proved and unproved properties are accounted for as adjustments to capitalized costs with no gain or loss recognized, unless such adjustments would significantly alter the relationship between capitalized costs and proved reserves of oil and gas, in which case the gain or loss is recognized as income. Abandonment of oil and gas properties other than the development rights are accounted for as adjustments of capitalized costs with no loss recognized. F10 Other property and equipment Property and equipment are recorded at cost.Depreciation is provided in amounts sufficient to amortize the cost of the related assets over their useful lives using the straight line method for financial reporting purposes. Maintenance, repairs and minor renewals are charged to expense when incurred.Replacements and major renewals are capitalized. Revenue recognition Oil sales are recognized when production has been delivered to the Company’s sole customer, PetroChina, the sales price is fixed and collectability of the revenue is probable. Revenue from the sale of steel and steel related products is recognized at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, and no other significant obligations of the Company exist and collectability is reasonably assured.Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. Subrental income is recognized on the straight-line basis over the life of the sublease. Impairment of long lived assets The Company accounts for the impairment of long-lived assets in accordance with FASB ASC 360-10-35 regarding impairment or disposal of long-lived assets. Long-lived assets are reviewed for impairment when circumstances indicate the carrying value of an asset may not be recoverable.For assets that are to be held and used, impairment is recognized when the estimated undiscounted cash flows associated with the asset or group of assets is less than their carrying value.If impairment exists, an adjustment is made to write the asset down to its fair value, and a loss is recorded as the difference between the carrying value and fair value.Fair values are determined based on quoted market values, discounted cash flows or internal and external appraisals, as applicable.Assets to be disposed of are carried at the lower of carrying value or estimated net realizable value. Oil and gas properties accounted for using the full cost method of accounting are excluded from this requirement and are subject to the full cost method impairment rules. Based on its review, the Company believes that, as of September 30, 2010, there were no significant impairments of its long-lived assets used in operations. F11 Deferred income taxes The Company accounts for income taxes in accordance with related FASB issued accounting standards which requires that deferred tax assets and liabilities be recognized for future tax consequences attributable to differences between financial statement carrying amounts of existing assets and liabilities and their respective tax bases.In addition, Statement of Financial Accounting standards requires recognition of future tax benefits, such as carry-forwards, to the extent that realization of such benefits is more likely than not and that a valuation allowance be provided when it is more likely than not that some portion of the deferred tax asset will not be realized. Currency translation The reporting currency of the Company is the US dollar. The functional currency of China Daqing and ADCI is the US dollar. Daqing Yueyu and Jilin Yifeng use their local currency Chinese Renminbi (“RMB”) as their functional currency. Revenue and expense accounts are translated at the average rates during the period, and balance sheet items are translated at year-end rates.Translation adjustments arising from the use of differing exchange rates from period to period are included as a separate component of shareholders’ equity.Gains and losses from foreign currency transactions are recognized in current operations. The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into USD at the rates used in translation Fair value of financial instruments The Company adopted the provisions of Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures. ASC 820 clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: F12 Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, andinputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The Company’s financial instruments primarily consist of cash and cash equivalents, accounts receivable, other receivables, advances to suppliers, accounts payable, accrued expenses and other sundry current liabilities, notes payable and related party advances and borrowings. As of the balance sheet dates, the estimated fair values of financial instruments were not materially different from their carrying values as presented on the balance sheet.This is attributed to the short maturities of the instruments and that interest rates on the borrowings approximate those that would have been available for loans of similar remaining maturity and risk profile at the respective balance sheet dates. Income (loss) per common share Basic income (loss) per common share is computed by dividing net income by weighted-average common stock outstanding during the period.Diluted income (loss) per common share is calculated using weighted-average shares outstanding, adjusted for the dilutive effect of shares issuable upon the assumed exercise of common stock equivalents.As of September 30, 2010 and 2009 there were no common stock equivalents outstanding. F13 Comprehensive income Comprehensive income is defined to include all changes in equity except those resulting from investments by shareholders and distributions to shareholders.Among other disclosures, all items that are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements.Comprehensive income includes net income and foreign currency translation gain or loss, net of tax. Statement of Cash Flows In accordance with Statement of Financial Accounting Standards, cash flows from the Company’s operations are calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Segment reporting The Company uses of the “management approach” model for segment reporting.The management approach model is based on the way a company’s management organized segments within the company for making operating decisions and assessing performance.Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. Environmental costs China has adopted extensive environmental laws and regulations that affect the operations of the oil and gas industry.The outcome of environmental liabilities under proposed or future environmental legislation cannot be reasonably estimated at present, and could be material.Under existing legislation, however, management believes that there are no probable liabilities that will have a material adverse effect on the financial position of the Company.Accordingly, no reserves have been set up for environmental costs. F14 Asset retirement obligations The Company accounts for asset retirement obligations pursuant to related provisions of FASB issued accounting standards.The standard generally applies to legal obligations associated with the retirement of long-lived assets that result from the acquisition, construction, development and/or the normal operation of long-lived assets.It requires the Company to recognize the fair value of asset retirement obligations in the financial statements by capitalizing that cost as part of the cost of the related asset.The Company’s asset retirement obligations primarily relate to the abandonment of oil producing facilities.The Company did not incur, and does not anticipate incur, any material dismantlement, restoration and abandonment costs given the nature of its producing activities and the current Chinese regulations surrounding such activities. Recent accounting pronouncements In October 2009, the FASB issued new standards that revised the guidance for revenue recognition with multiple deliverables. These new standards impact the determination of when the individual deliverables included in a multiple-element arrangement may be treated as separate units of accounting. Additionally, these new standards modify the manner in which the transaction consideration is allocated across the separately identified deliverables by no longer permitting the residual method of allocating arrangement consideration. The guidance is effective for revenue arrangements entered into for fiscal years beginning on or after June 15, 2010.The Company does not expect the adoption will have a material impact on its consolidated financial statements. In November 2009, the FASB issued an ASU regarding accounting for stock dividends, including distributions to shareholders with components of stock and cash. This ASU clarifies that the stock portion of a distribution to shareholders that contains components of cash and stock and allows shareholders to select their preferred form of the distribution (with a limit on the amount of cash that will be distributed in total) should be considered a stock dividend and included in EPS calculations as a share issuance. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. F15 In January 2010, FASB issued ASU No. 2010-02 – Accounting and Reporting for Decreases in Ownership of a Subsidiary – a Scope Clarification. The amendments in this Update affect accounting and reporting by an entity that experiences a decrease in ownership in a subsidiary that is a business or nonprofit activity. Theamendments also affect accounting and reporting by an entity that exchanges a group of assets that constitutes a business or nonprofit activity for an equity interest in another entity. The amendments in this update are effective beginning in the period that an entity adopts “Non-controlling Interests in Consolidated Financial Statements. If an entity has previously adopted the related guidance as of the date the amendments in this update are included in the Accounting Standards Codification, the amendments in this update are effective beginning in the first interim or annual reporting period ending on or after December 15, 2009. The amendments in this update should be applied retrospectively to the first period that an entity adopted the standards. The Company does not expect the adoption of this ASU to have a material impact on its consolidated financial statements. In February 2010, FASB issued ASU No. 2010-9 –Amendments to Certain Recognition and Disclosure Requirements. This update addresses certain implementation issues related to an entity’s requirement to perform and disclose subsequent-events procedures, removes the requirement that public companies disclose the date of their financial statements in both issued and revised financial statements. According to the FASB, the revised statements include those that have been changed to correct an error or conform to a retrospective application of U.S. GAAP. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. In April 2010, the FASB issued ASU 2010-13 Compensation—Stock Compensation (Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades”. ASU 2010-13 updates ASC 718 to codify the consensus reached in EITF Issue No. 09-J, “Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades”. ASU 2010-13 clarifies that share-based payment awards with an exercise price denominated in the currency of a market in which a substantial portion of the underlying equity security trades should not be considered to meet the criteria requiring classification as a liability. The updated guidance is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. Early adoption is permitted. The provision of ASU 2010-13 is not expected to have an impact on the Company’s consolidated financial statements. In July 2010, the FASB issued ASU 2010-20 "Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” which expands the disclosure requirements concerning the credit quality of an entity’s financing receivables and its allowance for credit losses. ASU 2010-20 is effective for interim and annual reporting periods beginning on or after December 15, 2010. The Company does not expect the adoption of this guidance will have a material impact on the Company’s consolidated financial statements. F16 2ACQUISITION OF JILIN YIFENG Between November 28, 2007 and October 28, 2008, DaQingYueyu acquired 95% of the capital of Jilin Yifeng. The purchase price for the acquisition was $3,864,600. In accordance with the purchase method of accounting as prescribed by FASB accounting standards on business combinations, the Company allocated the consideration to the net assets, based on their estimated fair values. The purchase price was allocated as follows: Allocation: Current assets $ Oil properties Less liabilities assumed $ 3PROPERTY AND EQUIPMENT Oil properties A summary of oil properties at September 30, 2010 and 2009 is as follows: SEPTEMBER 30, Oil properties, proven reserves $ $ Less: accumulated depletion Oil properties, net $ $ F17 Rental properties A summary of oil properties at September 30, 2010 and 2009 is as follows: SEPTEMBER 30, Rental properties - drill rights $ $ Less: accumulated depreciation Rental properties, net $ $ Other property and equipment Other property and equipment and the estimated lives used in the computation of depreciation is as follows: SEPTEMBER 30, Life Transportation equipment 5 years $ $ Furniture, fixtures and equipment 5 years Subtotal 　 　 Less: accumulated depreciation Other property and equipment, net 　 $ $ F18 4LOAN RECEIVABLE – RELATED PARTY Loan receivable – related party consists of a loan to a 5% owner of Jilin Yifeng, bearing no interest and due on August 31, 2011. 5LOAN RECEIVABLE – OTHER Loan receivable consists of a loan to an unrelated company bearing no interest and was paid in full in November 2009. 6OTHER LOANS PAYABLE As of September 30, 2010 and 2009, the outstanding balance on other loans payable were $0 and $1,834,138, respectively, and these loans consisted of the following: September 30, September 30, Due to former shareholders (see Note 2), non-interest bearing and payable on demand. $ - $ Loan from unrelated company, with no interest, due upon demand. - Total other loans payable $ - $ During the period ended September 30, 2010, we repaid the remaining balance of purchase price owed to the former shareholder of Jilin Yifeng (see Note 2). F19 7LONG-TERM DEBT As of September 30, 2010 and 2009, our long-term debts consist of the following: September 30, September 30, Loan from Bank of Jilin, bears interest at 5.85‰ per month, due on March 16, 2011 $ $ Note payable to a supplier, bears interest at 10% per annum, due in November, 2011 - Total 5,239,500 Less: current portion - $ - $ 8 LOAN PAYABLE – SHAREHOLDERS As of September 30, 2010 and 2009, we had borrowings from shareholders as shown in the following table: 　 　 September 30, 　 September 30, Outstanding borrowing on $60,000 unsecured line of credit with a shareholder, with no interest and due on demand $ $ Due to shareholders, bear interest at 5.31% per annum, due by October 30, 2011 Due to shareholders, bear interest at 5.31% per annum, due by December 31, 2011 　 　 Due to shareholders, bear interest at 5.31% per annum, due by November 30, 2012 - 　 　 　 Less: current portion - 　 $ $ F20 9INCOME TAXES Substantially all of the Company’s operations are in China and, effective January 1, 2008, are subject to income taxes at the rate of 25%.A reconciliation of the United States statutory Federal tax rate of 35% and the effective tax rate is as follows: 　 　 Years ended September 30, 　 　 　 　 Amount 　 Percentage 　 Amount 　 Percentage 　 Income before income taxes and noncontrolling interests $ % $ % 　 　 　 　 　 　 　 　 　 　 U.S. statutory Federal rate % % Effect of lower tax rate in China 　 　 ) % ) 　 ) % Other % % Effective rate $ 　 % $ 　 % The provision for income taxes are summarized as follows: Years ended September 30, Current Deferred Total The tax effects of temporary differences that give rise to the Company's net deferred tax asset and liabilities as of September 30, 2010 and 2009 are as follows: Deferred tax assets Accrued expenses Net loss carry forward Gross deferred tax assets Less: Valuation allowance Net deferred tax assets Deferred tax liabilities Depreciation and amortization Total deferred tax liabilities Net deferred tax liabilities The Company does not provide for United States income taxes on un-remitted earnings of foreign subsidiaries, as it intends to permanently reinvest these earnings in China. F21 10VULNERABILITY DUE TO OPERATIONS IN PRC The Company’s operations may be adversely affected by significant political, economic and social uncertainties in the PRC. Although the PRC government has been pursuing economic reform policies for more than twenty years, no assurance can be given that the PRC government will continue to pursue such policies or that such policies may not be significantly altered, especially in the event of a change in leadership, social or political disruption or unforeseen circumstances affecting the PRCs political, economic and social conditions. There is also no guarantee that the PRC government’s pursuit of economic reforms will be consistent or effective. Substantially all of the Company’s businesses are transacted in RMB, which is not freely convertible. The Peoples Bank of China or other banks are authorized to buy and sell foreign currencies at the exchange rates quoted by the Peoples Bank of China. Approval of foreign currency payments by the Peoples Bank of China or other institutions requires submitting a payment application form together with suppliers’ invoices, shipping documents and signed contracts. Since the Company has its primary operations in the PRC, the majority of its revenues will be settled in RMB, not U.S. Dollars. Due to certain restrictions on currency exchanges that exist in the PRC, the Company’s ability to use revenue generated in RMB to pay any dividend payments to its shareholders outside of China may be limited. The Company’s business depends on maintaining licenses of its current products from the China State Food and Drug Administration. Obtaining licenses for additional products can be expensive and is usually time consuming. Failure to obtain the necessary licenses when needed can cause the Company’s business plan to be delayed. If the delays prevent the Company from generating positive cash flow or introducing a significant number of products, there will be a material adverse effect on the Company. In September 2006, PRC changed the laws regarding transfer of equity in PRC companies in exchange for equity in non-PRC companies. Approvals and registrations for such transfers are required and penalties may be imposed if the requirements are not met. F22 11SUBSEQUENT EVENTS In accordance with ASC 855, “Subsequent Events”, the Company has evaluated subsequent events that have occurred through the date of issuance of these financial statements and has determined that there were no material events that occurred after the date of the balance sheets included in this report. 12BUSINESS SEGMENT INFORMATION All of the Company’s sales are to companies located in China.All sales of crude oil are to one company, China National Petroleum Corporation. The Company operates in three reportable segments which are the extraction and sale of crude oil,the purchase and sale of drilling materials and subleasing. The following table presents financial information about the Company’s reportable segments as of and for the years ended September 30, 2010 and 2009: 　 　 Year Ended September 30, 　 　 Extraction and 　 　 　 Sale of steel & 　 Extraction and 　 　 　 Sale of steel & sale of crude oil Subrental related products sale of crude oil Subrental related products Net revenues $ $ $ - $ $ $ Operating income (loss) Identifiable assets 　 　 　 　 　 　 F23 SUPPLEMENTAL INFORMATION ON OIL OPERATION (Unaudited) The accompanying table presents information concerning the Company’s crude oil producing activities as required by FASB issued accounting standards on Disclosures about Oil and Gas Producing Activities . (a) Capitalized costs relating to oil producing activities are as follows: 　 　 AS OF SEPTEMBER 30, 　 　 Production 　 Rental 　 Production 　 Rental Property Property Property Property Proved crude oil properties $ Accumulated depreciation, depletion and amortization ) Net capitalized costs $ (b) Cost incurred in oil property acquisitions, exploration and development activities are as follows: Property acquisition costs, proved reserves $ Property development costs - - 　 $ F24 (c) The results of operations for oil producing activities are as follows: 　 　 For the Years Ended September 30, Net sales $ $ Production costs ) ) Depreciation, depletion and amortization 　 ) ) Government oil surcharge ) ) General and administrative expenses 　 ) ) Income tax expenses ) ) Results of operations from oil and gas producing activities 　 　 　 　 (excluding corporate overhead and financing costs) $ $ (d)Estimated quantities of proved oil reserves The following schedule estimates proved crude oil reserves attributable to the Company. Proved reserves are estimated quantities of oil which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years during the lease period from known reservoirs under existing economic and operating conditions. Proved developed reserves are those which are expected to be recovered through existing wells with existing equipment and operating methods. Reserves are stated in barrels of oil (Bbls). Geological and engineering estimates of proved oilreserves at one point in time are highly interpretive, inherently imprecise and subject to ongoing revisions that maybe substantial in amount. Although every reasonable effort is made to ensure that the reserve estimates reported represent the most accurate assessments possible, these estimates are by their nature generally less precise than other estimates presented in connection with financial statement disclosures. F25 　 For the Years Ended September 30, Proved oil reserves (Unit: Bbls) 　 　 Balance at beginning of period Reserves acquired * 　 Discoveries and extensions - Revision of previous estimates ) Production ) Balance at end of period Proved developed producing reserves *exclusive of reserves applicable to property subleased (e)Standardized measure The following schedule presents the standardized measure of estimated discounted future net cash flows from the Company’s proved developed reserves for the years ended September 30, 2010 and 2009. Estimated future cash flows were based on independent reserves evaluation by Petro China.Because the standardized measure of future net cash flows was prepared using the prevailing economic conditions existing at September 30, 2010 and 2009, it should be emphasized that such conditions continually change. Accordingly, such information should not serve as a basis in making any judgment on the potential value of the Company’s recoverable reserves or in estimating future results of operations. F26 Estimated future net cash flows represent an estimate of future net revenues from the production of proved reserves using current year average sales prices for the year ended September 30, 2010, using year-end price for the year ended September 30, 2009, along with estimates of the operating costs, production taxes and future development and abandonment costs (less salvage value) necessary to produce such reserves. The average price per barrel used at September 30, 2010 was $74.17 and year-end price $69.56 was used on September 30, 2009. No deduction has been made for any indirect costs such as general corporate overhead or interest expense. Operating costs and production taxes are estimated based on current costs with respect to producing oil properties. Future development costs are based on the best estimate of such costs assuming current economic and operating conditions. Income tax expense is computed based on applying the appropriate statutory tax rate to the excess of future cash inflows less future production and development costs over the current tax basis of the properties involved, less applicable carry forwards, for both regular and alternative minimum tax. The future net revenue information assumes no escalation of costs or prices. Future costs and prices could significantly vary from current amounts and, accordingly, revisions in the future could be significant. Standardized measures of discounted future net cash flows relating to proved oil reserves at September 30, 2010 and 2009 are as follows: 　 　 As of September 30, Future cash inflows $ $ Future production costs and taxes Future development costs 　 　 Future income tax expense Future net cash flows 　 　 Discount at 10% for timing of cash flows Standardized measure of discounted future net cash related to proved reserves $ $ F27 Of the Company’s total proved reserves as of September 30, 2010 and 2009, 45.2% and 29.8% were classified as proved developed producing, respectively.All of the Company’s reserves are located in China. The following table sets forth the changes in the standardized measure of discounted future net cash flows from proved reserves for September 30, 2010: Balance at beginning period $ Sales and transfer of oil and gas product, net of production costs Changes in prices and production costs 　 Revision of quantity estimates Changes in estimated future development and acquisition costs 　 Net changes in income taxes Accretion of discount 　 Standardized measure , end of year $ F28 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE On January 27, 2009, Fleurs De Vie, Inc. dismissed its independent registered public accounting firm, Malone & Bailey, PC.The reports ofMalone & Bailey, PCon the financial statements of the Registrant and for the fiscal years endedDecember 31,2007 and 2006 did not contain an adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles other than an explanatory paragraph as toa going concern. The decision to change the independent registered public accounting firm was recommended and approved by the Board of the Registrant.During the Registrant’s two most recent fiscal years ended December 31, 2007 and 2006and the subsequent interim periods through January 27, 2009, there were no disagreements with Malone & Bailey, PC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Malone & Bailey, PC would have caused it to make reference thereto in its reports on the financial statements for such years. The Company engaged Paritz & Company, P.A. on January 27, 2009, as its new independent registered public accounting firm. Prior to such engagement, the Company had not consulted with Paritz & Company, P.A. regarding either the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the financial statements of the Company. ITEM 9A(T). CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures Pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (“Exchange Act”), the Company carried out an evaluation, with the participation of the Company’s management, including the Company’s Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”) (the Company’s principal financial and accounting officer), of the effectiveness of the Company’s disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of the end of the period covered by this report. Based upon that evaluation, the Company’s CEO and CFO concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in the reports that the Company files or submits under the Exchange Act, is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including the Company’s CEO and CFO, as appropriate, to allow timely decisions regarding required disclosure. 64 Management's Annual Report on Internal Control Over Financial Reporting. The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting for the Company.Our internal control system was designed to, in general, provide reasonable assurance to the Company’s management and board regarding the preparation and fair presentation of published financial statements, but because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management assessed the effectiveness of the Company’s internal control over financial reporting as of September 30, 2010.The framework used by management in making that assessment was the criteria set forth in the document entitled “Internal Control – Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on that assessment, our management has determined that as of September 30, 2010, the Company’s internal control over financial reporting was effective for the purposes for which it is intended. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. Changes in Internal Control over Financial Reporting No change in our system of internal control over financial reporting occurred during the period covered by this report, fourth quarter of the fiscal year ended September 30, 2010 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 65 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following table sets forth the names, positions and ages of our executive officers and directors. All of our directors serve until the next annual meeting of stockholders or until their successors are elected and qualify. Officers are elected by the board of directors and their terms of office are, except to the extent governed by employment contract, at the discretion of the board of directors. NAME AGE POSITION Linan Gong 38 Chief Executive Officer and Secretary Dehai Yin 44 Chief Financial Officer and Chief Accounting Officer Yongjun Wang 56 President and Chairman of the Board of Directors Haimiao Sun 46 Director Changming Zhang 55 Director Linan Gong, Chief Executive Officer and Secretary Linan Gong has served as our Chief Executive Officer and Secretary since August 2009. He serves as Executive Manager and Secretary of the Board of Directors of Daqing Yueyu Oil Well Technology Services Co., Ltd. since 2006. From 1997 to 2006, Mr. Gong was the Project Vice Manager for Daqing Toutai Oilfield. He served as Clerk for Daqing Petroleum Administration Bureau Investment Company. Mr. Gong holds a Bachelor degree in Finance from Habaluohabarovsk National Univeristy. Dehai Yin, Chief Financial Officer and Chief Accounting Officer Dahai Yin has served as our Chief Financial and Accounting Officer since August 2009. He serves as the CFO of Daqing Yueyu Oil Well Technology Services Co., Ltd. since 2007. From 2004 to 2006, he was working as a Senior Partner in Heilongjiang Gaoxin Accounting Firm. Form 2002 to 2003, Mr. Yin served as Justice Appraiser for Heilongjiang Donglian Accounting Firm and focused on assessment of enterprise financial and taxation. From July 1991 to 2001, he worked as Senior Engineer Accountant for Heilongjiang Province Coal Authority Finance Department. Mr. Yin graduated from Liaoning Fuxin Institute of Mining Technology in 1991, and he is a China CPV (Certified Public Valuer) and CTA (Certified Tax Agent). 66 Yongjun Wang, President & Chairman of the Board of Directors Yongjun Wang has served as our President since August 2009 and director since November 2007. He was our Chief Financial Officer and Chief Accounting Officer from November 2007 to August 2009. From 2000 to 2006, Mr. Wang was Manager of the Heilongjiang Chengyong Investment Company. Before that, he was Vice Manager of Heilongjiang Securities Company and an official of the Harbin municipal government. Haimiao Sun, Director Haimiao Sun has served as our director since August 2009. He serves as General Manager of Daqing Yueyu Oil Well Technology Services Co., Ltd. since 2007. From 2001 to 2006, He worked as Manager for Daqing Petroleum Administration Bureau Kunlun Group. From 1996 to 2001, Mr. Sun serves as Vice Minister for Daqing Petroleum Administration Bureau Propaganda Department. Mr. Sun holds a Bachelor Degree in Mechanical Manufacturing from Harbin Institute of Technology. Changming Zhang, Director Changming Zhang has served as our director since November 2007. He served as our our President and Chief Executive Officer from November 2007 to August 2009. Since 2004 Mr. Zhang has been employed as president and incorporator of Harbin D&C Electric Sci-tech Joint Stock Co. Ltd. He graduated from Northeast Forestry University engineering department in 1983 where he earned his bachelor’s degree. Board of Directors Our current directors hold office until the annual meeting of stockholders of the Company following the election or until their successors are duly elected and qualified. Officers are appointed by the Board of Directors and serve at its discretion. Our directors may receive compensation as determined by us from time to time by vote of the Board of Directors. Such compensation might be in the form of stock options. Directors may be reimbursed by us for expenses incurred in attending meetings of the Board of Directors. Vacancies in the Board are filled by majority vote of the remaining directors. 67 Family Relationships No family relationships exist among our directors, executive officers, or persons nominated or chosen by us to become directors or executive officers. Involvement in Certain Legal Proceedings To the best of our knowledge, none of our directors or executive officers have been convicted in a criminal proceeding, excluding traffic violations or similar misdemeanors, or has been a party to any judicial or administrative proceeding during the past five years that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws, except for matters that were dismissed without sanction or settlement. Except as set forth in our discussion below in “Certain Relationships and Related Transactions,” none of our directors, director nominees or executive officers has been involved in any transactions with us or any of our directors, executive officers, affiliates or associates which are required to be disclosed pursuant to the rules and regulations of the SEC. Code of Ethics We have has adopted a Code of Ethics applicable to our Chief Executive Officer and Chief Financial Officer. This Code of Ethics is filed with the Form 10KSB on March 38, 2008. ITEM 11. EXECUTIVE COMPENSATION Compensation of Executive Officers The following executives of the Company received compensation in the amounts set forth in the chart below for the fiscal years ended September 30, 2010 and September 30, 2009. All compensation listed is in US dollars. No other item of compensation was paid to any officer or director of the Company other than reimbursement of expenses. 68 SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation ($) Non-Qualified Deferred Compensation Earnings All Other Compensation Totals Linan Gong, CEO & Secretary 0 0 0 0 0 0 3,750 0 0 0 0 0 0 Dehai Yin, CFO & CAO 0 0 0 0 0 0 3,750 0 0 0 0 0 0 Yongjun Wang, President & Chairman (1) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Haimiao Sun, Director 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Changming Zhang, Director (1) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 (1) Yongjun Wang and Changming Zhang were the Chief Financial Officer and Chief Executive Officer of the Company, respectively, prior to the closing of the Exchange dated August 11, 2009. 69 Option Grants Table. There were no individual grants of stock options to purchase our common stock made to the executive officer named in the Summary Compensation Table through January 4, 2011. Aggregated Option Exercises and Fiscal Year-End Option Value Table. There were no stock options exercised during period ending January 4, 2011 by the executive officer named in the Summary Compensation Table. Long-Term Incentive Plan (“LTIP”) Awards Table. There were no awards made to a named executive officer in the last completed fiscal year under any LTIP. Compensation of Directors Directors are permitted to receive fixed fees and other compensation for their services as directors. The Board of Directors has the authority to fix the compensation of directors. No amounts have been paid to, or accrued to, directors in such capacity. Employment Agreements We do not have any employment agreements with our officers or directors currently. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding the ownership of our capital stock, as of January 4, 2011, for: (i) each director; (ii) each person who is known to us to be the beneficial owner of more than 5%of our outstanding common stock; (iii) each of our executive officers named in the Summary Compensation Table; and (iv) all of our current executive officers and directors of as a group. Except as otherwise indicated in the footnotes, all information with respect to share ownership and voting and investment power has been furnished to us by the persons listed. Except as otherwise indicated in the footnotes, each person listed has sole voting power with respect to the shares shown as beneficially owned. 70 NAME AND ADDRESS OF BENEFICIAL OWNERS NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED PERCENTAGE OF OWNERSHIP(1) PERCENTAGE OF OWNERSHIP(1) Linan Gong, CEO and Secretary 0 0% Dehai Yin CFO 0 0% Yongjun Wang President and Chairman 31.39% Haimiao Sun Director 0 0% Changming Zhang Director 18.83% All directors and officers as a group (5 persons) 16,000,000 50.22% (1) Based on 31,857,000 shares of common stock outstanding as of January 4, 2010. 71 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS On August 11, 2009, we entered into a share exchange transaction with ADCI. Immediately prior to the transaction our current officers and directors were also the 100% owners of ADCI.Pursuant to the share exchange agreement, we issued 30,000,000 shares of FDVI common stock to the shareholders of ADCI in exchange for 100% of the issued and outstanding shares of ADCI.Pursuant to this related party agreement, ADCI became the wholly owned subsidiary of FDVI. In September 2002, FDVI entered into a revolving line of credit with the owner. Under this arrangement, FDVI can borrow up to $25,000. The note is unsecured and bears no interest. Any unpaid principal is due on December 31, 2007. As a result of the change of control, this Note was forgiven and cancelled in September 2007. In May 2005, FDVI signed an unsecured promissory note for $25,000 of services. The note was due in May 2006, bears 0% interest if paid by maturity and 10% interest if paid thereafter. Interest of 10% was being imputed and expensed as a contribution to capital up to May 15, 2006. Subsequent to the due date, interest was accrued and charged to expense. As of December 31, 2007, $1,194 was due under this note. On or about June 29, 2007, certain majority shareholders of FDVI, including Harold A. Yount, Jr. and Brenda P. Yount, our former Chief Executive Officer and Vice President, respectively, Loev Corporate Filings, Inc. and David M. Loev (the “Sellers”), entered into a Stock Purchase Agreement with HuaqinZhou, Xiaojin Wang and Huakang Zhou (the “Acquirers”) and certain other third parties, pursuant to which the Sellers sold an aggregate of 1,440,000 restricted shares of our common stock which they held, representing approximately 77.5% of our outstanding common stock to the Acquirers.The purchase price paid to the Sellers for the shares was $564,103 of which $50,000 had previously been received from the Acquirers in connection with the parties’ entry into a Letter of Intent.Additionally, finders and consulting fees paid out of the purchase price received by the Sellers totaled approximately $170,000. 72 In connection with the stock purchase transaction, the Sellers retained an aggregate of 210,000 shares of our common stock, which they held, which are subject to a “put” option. Pursuant to the “put” option, the Sellers will be able to sell any part of the 210,000 shares back to us during a period of sixty (60) days beginning on July 1, 2008, for consideration of $1.00 per share.If we are unable to pay the Sellers in connection with the “put” option, for a period of five (5) days following any exercise of the “put” option by the Sellers, the Sellers have the right to require us to issue them additional shares of common stock equal to three (3) times the times the total amount of money owed pursuant to the “put” option divided by the closing price of our common stock on the day the “put” option was defaulted,.For instance, if the value of our common stock was $0.10 per share on the day we fail to pay the Sellers in connection with their exercise of 100,000 shares pursuant to the “put” option (for $100,000 owed to the Sellers), we would owe such Sellers $100,000/($0.10) * 3 3,000,000 shares. As of December 31, 2008, the Sellers exercised their put option.FDVI was able to arrange third party purchases of 210,000 shares directly from the Sellers. On or about July 30, 2007, the parties to the Stock Purchase entered into a First Amendment to Stock Purchase Agreement (the “First Amendment to SPA”).The First Amendment to SPA added a new section to the original Stock Purchase, which provided that our then Chief Executive Officer and Director, Harold A. Yount, Jr. would remain a member of the Board of Directors for at least three (3) months from the date of the Stock Purchase, and for such additional period as the parties to the Stock Purchase agree.Additionally, the First Amendment to the SPA provided that Mr. Yount would serve as our officer and Director and continue to prepare and file all Company reports with the Commission for as long as the Acquirers request, subject to Mr. Yount’s agreeing to continue to serve the Company in such positions (the “Services”).In consideration for Mr. Yount agreeing to perform the Services on our behalf pursuant to the terms of the First Amendment to SPA, we agreed to pay Mr. Yount two thousand dollars ($2,000) per month during which he performs Services on our behalf, prorated for any partial month, for as long as he continues to perform Services on our behalf. On December 10, 2008, FDVI entered into a revolving line of credit with its president and chief executive officer, Mr. Changming Zhang.Under this arrangement, FDVI can borrow up to $60,000. The note is unsecured and bears no interest. Any unpaid principal is due on demand. Past due amounts will bear interest of 0%. As of September 30, 2010, $4,702 was available for borrowing under the line of credit. 73 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES (1) Audit Fees For the Company’s fiscal years ended September 30, 2010 and September 30, 2009, we were billed approximately $50,000 and $50,000, respectively, for professional services rendered for the audit and review of our financial statements. Audit Related Fees There were no fees for audit related services for the year ended September 30, 2010 and for the year ended September 30, 2009. Tax Fees For the Company’s fiscal years ended September 30, 2010 and September 30, 2009, we were not billed for professional services rendered for tax compliance, tax advice, and tax planning. All Other Fees The Company did not incur any other fees related to services rendered by our principal accountant for the fiscal years ended September 30, 2010 and September 30, 2009. Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. 74 Effective May 6, 2003, the Securities and Exchange Commission adopted rules that require that before our auditor is engaged by us to render any auditing or permitted non-audit related service, the engagement be: - approved by our audit committee; or - entered into pursuant to pre-approval policies and procedures established by the audit committee, provided the policies and procedures are detailed as to the particularservice,theaudit committee is informed of each service, and such policies and procedures do not include delegation of the audit committee's responsibilities to management. We do not have an audit committee.Our entire board of directors pre-approves all services provided by our independent auditors. The pre-approval process has just been implemented in response to the new rules. Therefore, our board of directors doesnothaverecords ofwhat percentage of the above fees were pre-approved.However, all of the above services and fees were reviewed and approved by the entire board of directors either before or after the respective services were rendered. 75 PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES. (a) The following documents are filed as part of this report: (1)Financial Statements and Report of Independent Registered Public Accounting Firm, which are set forth in the index to Consolidated Financial Statements on pagesF-1 throughF-28 of this report. Report of Independent Registered Public Accounting Firm—Paritz & Company. P.A. F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Income and Comprehensive Income F-4 Consolidated Statements of Shareholders' Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 to F-28 (2) Financial Statement Schedule: None. (3) Exhibits Exhibit No. Description Articles of Incorporation (1) Certificate of Correction (1) By-Laws (1) Line of Credit with Harold A. Yount, Jr. ($25,000) (1) Promissory Note with David M. Love (2) Line of Credit with Harold A. Yount, Jr. ($5,000) (3) Line of Credit with Changming Zhang ($50,000) (4) Share Exchange Agreement by and among Fleurs De Vie, Inc. and American D&C Investment, Inc. and the Shareholders of American D&C Investment, Inc. (5) Code of Ethics (4) 21 List of subsidiaries of the Registrant (6) 31.1* Certificate of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certificate of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1* Certificate of the Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1) Filed as Exhibits to the Form SB-2 Registration Statement filed with the Commission on January 18, 2006, and incorporated herein by reference. (2) Filed as Exhibits to the Form SB-2/A Registration Statement filed with the Commission on March 21, 2006, and incorporated herein by reference. (3) Filed as Exhibits to the Form 10K-SB filed with the Commission on March 16, 2007, and incorporated herein by reference. (4) Filed as Exhibits to the Form 10K-SB filed with the Commission on March 28, 2008, and incorporated herein by reference. (5) Filed as Exhibits to the Form 8-K filed with the Commission on August 13, 2009, and incorporated herein by reference. (6) Filed as Exhibits to the Form 10-K filed with the Commission on January 13, 2010, and incorporated herein by reference. * Filed Herein. 76 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINA DAQING M&H PETROLEUM, INC. Date: January 5, 2011 By: /s/Linan Gong Linan Gong Chief Executive Officer and Secretary By: /s/Yongjun Wang Yongjun Wang President and Chairman of the Board of Directors By: /s/ Dehai Yin Dehai Yin Chief Financial Officer and Chief Accounting Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ Linan Gong Chief Executive Officer January 5, 2011 Linan Gong and Secretary /s/ Dehai Yin Chief Financial Officer January 5, 2011 Dehai Yin and Chief Accounting Officer /s/ Yongjun Wang President and Chairman January 5, 2011 Yongjun Wang /s/ Haimiao Sun Director January 5, 2011 Haimiao Sun /s/ Changming Zhang Director January 5, 2011 Changming Zhang 77
